                    Case 20-10940-LSS               Doc 47         Filed 04/20/20   Page 1 of 47


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

  ---------------------------------------------------------   x
                                                               :
  In re                                                        :    Chapter 11
                                                               :
  ALPHA ENTERTAINMENT LLC,                                     :    Case No. 20-10940 (LSS)
                                                               :
                    Debtor.1                                   :
                                                               :
  ---------------------------------------------------------   x

                                         AFFIDAVIT OF SERVICE


STATE OF NEW YORK                    )
                                     )   ss:
COUNTY OF KINGS                      )

I, Edward A. Calderon, declare:

   1. I am over the age of 18 years and not a party to this chapter 11 case.

   2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
      NY 11219.

   3. On the 16th day of April, 2020, DRC, under my supervision, caused a true and accurate copy
      of the following documents to be served via electronic mail upon the parties as set forth on
      Exhibit 1; and via US First Class mail delivery upon the parties as set forth on Exhibit 2,
      attached hereto, and additionally via electronic mail / US First Class Mail delivery upon the
      parties per each document as listed below:

             a) Donlin Recano & Company, Inc. as Claims and Noticing Application for
                Authorization to Employ and Retain Agent Effective as of the Petition Date (Docket
                No. 2);

             b) Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to
                Pay Certain Prepetition Taxes (Docket No. 3) as set forth in Exhibit 3 and Exhibit 4;

             c) Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use
                of Cash Management System; (II) Authorizing Use of Prepetition Bank Accounts and
                Certain Payment Methods; (III) Suspending the Requirements of 11 U.S.C. § 345(B)
                on an Interim Basis; and (IV) Granting Related Relief (Docket No. 4) as set forth in
                Exhibit 3;

  1 The last four digits of the Debtor’s federal tax identification number, is 7778. The
  Debtor’s mailing address is 1266 East Main St., Stamford, CT 06902.
            Case 20-10940-LSS         Doc 47    Filed 04/20/20     Page 2 of 47

       d) Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to
          Honor and Refund Certain Customer Obligations; and (II) Banks to Honor and
          Process Check and Electronic Transfer Requests Related Thereto (Docket No. 5) as
          set forth in Exhibit 3 and Exhibit 5;

       e) Debtor’s Motion for Entry of Interim and Final Orders: (I) Authorizing the Debtor to
          Pay and Honor Certain (A) Prepetition Wages, Benefits, and Other Compensation
          Obligations, (B) Prepetition Employee Business Expenses, and (C) Workers’
          Compensation Obligations; (II) Authorizing Banks to Honor and Process Checks and
          Transfers Related to Such Obligations; and (III) Granting Related Relief (Docket No.
          6) as set forth in Exhibit 3;

       f) Declaration of Jeffrey N. Pollack in Support of the Debtor’s Chapter 11 Petition and
          First-Day Pleadings (Docket No. 8) as set forth in Exhibit 3, Exhibit 4 and Exhibit 5;

       g) Order Authorizing the Debtor to Employ and Retain Donlin Recano & Company, Inc.
          as Claims and Noticing Agent Effective as of the Petition Date (Docket No. 33);

       h) Interim Order (I) Authorizing Continued Use of Cash Management System; (II)
          Authorizing Use of Prepetition Bank Accounts and Certain Payment Methods; (III)
          Suspending the Requirements of 11 U.S.C. § 345(B) on an Interim Basis; and (IV)
          Granting Related Relief (Docket No. 34) as set forth in Exhibit 3;

       i) Interim Order (I) Authorizing the Debtor to Pay and Honor Certain (A) Prepetition
          Wages, Benefits, and Other Compensation Obligations; (B) Prepetition Employee
          Business Expenses; and (C) Workers’ Compensation Obligations; (II) Authorizing
          Banks to Honor and Process Checks and Transfers Related to Such Obligations; and
          (III) Granting Related Relief (Docket No. 35) as set forth in Exhibit 3;

       j) Interim Order Authorizing (I) the Debtor to Pay Certain Prepetition Taxes and Fees
          and Related Obligations and (II) Banks to Honor and Process Check and Electronic
          Transfer Requests Related Thereto (Docket No. 36) as set forth in Exhibit 3 and
          Exhibit 4;

       k) Notice of Hearing Regarding Debtor’s Motion for Entry of Interim and Final Orders
          Authorizing (I) the Debtor to Honor and Refund Certain Customer Obligations; and
          (II) Banks to Honor and Process Check and Electronic Transfer Requests Related
          Thereto (Docket No. 38) as set forth in Exhibit 3 and Exhibit 5; and

       l) Omnibus Notice of First Day Pleadings and Final Hearing Thereon (Docket No. 39)
          as set forth in Exhibit 3, Exhibit 4 and Exhibit 5.


4. On the 16th day of April, 2020, DRC, under my supervision, caused a true and accurate copy
   of the Omnibus Notice of Hearing (Docket No. 40) to be served via US First Class Mail
   delivery upon the parties as set forth on Exhibit 6, attached hereto.
               Case 20-10940-LSS         Doc 47    Filed 04/20/20     Page 3 of 47

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 20th day of April, 2020, Brooklyn, NY.


                                                          By _____________________
                                                                Edward A. Calderon

      Sworn before me this
      20th day of April, 2020

      _____________________
      Notary Public
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 4 of 47




                    EXHIBIT 1
                                    Case 20-10940-LSS                    Doc 47 Filed 04/20/20 Page 5 of 47
                                                                        Alpha Entertainment LLC
                                                                            Electronic Mail
                                                                              Exhibit Page
Page # : 1 of 1                                                                                                                            04/16/2020 06:28:42 PM
000014P001-1439S-003              000008P001-1439S-003                             000004P001-1439S-003                        000060P001-1439S-003
DELAWARE ATTORNEY GENERAL         DELAWARE DIVISION OF REVENUE                     DELAWARE SECRETARY OF STATE                 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
BANKRUPTCY DEPT                   ZILLAH A FRAMPTON                                DIV OF CORPORATIONS FRANCHISE TAX           MICHAEL I GOTTFRIED, ESQ
CARVEL STATE OFFICE BUILDING      CARVEL STATE OFFICE BUILD 8TH FLOOR              PO BOX 898                                  10345 W OLYMPIC BLVD
820 N FRENCH ST 6TH FL            820 N FRENCH ST                                  DOVER DE 19903                              LOS ANGELES CA 90064
WILMINGTON DE 19801               WILMINGTON DE 19801                              DOSDOC_FTAX@STATE.DE.US                     MGOTTFRIED@ELKINSKALT.COM
ATTORNEY.GENERAL@STATE.DE.US      FASNOTIFY@STATE.DE.US


000025P001-1439S-003              000026P001-1439S-003                             000027P001-1439S-003                        000058P001-1439S-003
K&L GATES, LLP                    K&L GATES, LLP                                   K&L GATES, LLP                              MCCARTER & ENGLISH LLP
JOHN A. BICKS                     JAMES A. WRIGHT III                              AARON S. ROTHMAN                            MATTHEW J RIFINO, ESQ
599 LEXINGTON AVE                 599 LEXINGTON AVENUE                             599 LEXINGTON AVENUE                        RENAISSANCE CENTRE
NEW YORK NY 10022                 NEW YORK NY 10022                                NEW YORK NY 10022                           405 N KING ST.,8TH FLOOR
JOHN.BICKS@KLGATES.COM            JAMES.WRIGHT@KLGATES.COM                         AARON.ROTHMAN@KLGATES.COM                   WILMINGTON DE 19801
                                                                                                                               MRIFINO@MCCARTER.COM


000059P001-1439S-003              000015P001-1439S-003                             000016P001-1439S-003                        000017P001-1439S-003
MCCARTER & ENGLISH LLP            SECURITIES AND EXCHANGE COMMISSION               SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION
SHEILA E CALELLO,ESQ              NY REG OFFICE BANKRUPTCY DEPT                    SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT
100 MULBERRY ST                   BROOKFIELD PL                                    100 F ST NE                                 ONE PENN CENTER
FOUR GATEWAY CENTER               200 VESEY ST STE 400                             WASHINGTON DC 20549                         1617 JFK BLVD STE 520
NEWARK NJ 07102                   NEW YORK NY 10281-1022                           SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103
SCALELLO@MCCARTER.COM             NY@SEC.GOV                                                                                   SECBANKRUPTCY@SEC.GOV


000005P001-1439S-003              000057P001-1439S-003
US ATTORNEY FOR DELAWARE          WHITEFORD TAYLOR & PRESTON LLC
CHARLES OBERLY ELLEN SLIGHTS      SCOTT M HARE, ESQ
1313 NORTH MARKET ST              200 FIRST AVE., FLOOR 3
WILMINGTON DE 19801               PITTSBURGH PA 15222
USADE.ECFBANKRUPTCY@USDOJ.GOV     SHARE@WTPLAW.COM




              Records Printed :   14
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 6 of 47




                    EXHIBIT 2
                                        Case 20-10940-LSS                    Doc 47   Filed 04/20/20            Page 7 of 47
                                                                            Alpha Entertainment LLC
                                                                                 Exhibit Pages

Page # : 1 of 2                                                                                                                              04/16/2020 06:28:18 PM
000035P001-1439S-003                  000055P001-1439S-003                             000013P001-1439S-003                    000030P001-1439S-003
47 BRAND                              ALFONZA HAMILTON                                 ARIZONA ATTORNEY GENERALS OFFICE        BEXEL NEP INTEGRATED SOLUTIONS
PO BOX 419648                         ADDRESS INTENTIONALLY OMITTED                    PO BOX 6123                             2 BETA DR
BOSTON MA 02241                                                                        MD 7611                                 PITTSBURGH PA 15238
                                                                                       PHOENIX AZ 85005-6123




000050P001-1439S-003                  000052P002-1439S-003                             000043P001-1439S-003                    000053P001-1439S-003
BIGGAME                               CHAMPION DATA                                    CP COMMUNICATIONS                       DC STADIUM LLC
13835 WELCH RD                        LEVEL 3 6 RIVERSIDE QUAY                         9965 18TH ST N                          100 POTOMAC AVE SW
DALLAS TX 75244                       SOUTHBANK 3006                                   ST.PETERSBURG FL 33716                  WASHINGTON DC 20024
                                      AUSTRALIA




000014P001-1439S-003                  000008P001-1439S-003                             000004P001-1439S-003                    000006P001-1439S-003
DELAWARE ATTORNEY GENERAL             DELAWARE DIVISION OF REVENUE                     DELAWARE SECRETARY OF STATE             DELAWARE SECRETARY OF STATE
BANKRUPTCY DEPT                       ZILLAH A FRAMPTON                                DIV OF CORPORATIONS FRANCHISE TAX       DIVISION OF CORPORATIONS
CARVEL STATE OFFICE BUILDING          CARVEL STATE OFFICE BUILD 8TH FLOOR              PO BOX 898                              401 FEDERAL ST STE 4
820 N FRENCH ST 6TH FL                820 N FRENCH ST                                  DOVER DE 19903                          DOVER DE 19901
WILMINGTON DE 19801                   WILMINGTON DE 19801



000007P001-1439S-003                  000032P001-1439S-003                             000051P001-1439S-003                    000060P001-1439S-003
DELAWARE STATE TREASURY               ELEVATE SPORTS PARTNERS                          ELEVATE SPORTS PARTNERS                 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
BANKRUPTCY DEPT                       4949 MARIE P DEBARTOLO WAY                       TICKETMASTER                            MICHAEL I GOTTFRIED, ESQ
820 SILVER LAKE BLVD                  SANTA CLARA CA 95054                             14643 COLLECTIONS CTR DR                10345 W OLYMPIC BLVD
STE 100                                                                                CHICAGO IL 60693                        LOS ANGELES CA 90064
DOVER DE 19904



000029P001-1439S-003                  000009P001-1439S-003                             000044P001-1439S-003                    000047P002-1439S-003
EVOLUTION MEDIA CAPITAL LLC           FRANCHISE TAX BOARD                              HOUSTON ATHLETICS                       INFRONT IX COM
11620 WILSHIRE BLVD                   BANKRUPTCY SECTION MS A 340                      3874 HOLMAN ST STE C                    1261 BROADWAY
STE 460                               PO BOX 2952                                      HOUSTON TX 77004                        STE 200
LOS ANGELES CA 90025                  SACRAMENTO CA 95812-2952                                                                 NEW YORK NY 10001




000001P001-1439S-003                  000002P001-1439S-003                             000038P001-1439S-003                    000037P001-1439S-003
INTERNAL REVENUE SVC                  INTERNAL REVENUE SVC                             JAMES ZORN                              JONATHAN HAYES
CENTRALIZED INSOLVENCY OPERATION      CENTRALIZED INSOLVENCY OPERATION                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
PO BOX 7346                           2970 MARKET ST
PHILADELPHIA PA 19101-7346            MAIL STOP 5 Q30 133
                                      PHILADELPHIA PA 19104-5016



000048P001-1439S-003                  000039P001-1439S-003                             000025P001-1439S-003                    000026P001-1439S-003
JONES LANG LASALLE AMERICAS INC JLL   JUNE JONES                                       K&L GATES, LLP                          K&L GATES, LLP
200 EAST RANDOLPH DR                  ADDRESS INTENTIONALLY OMITTED                    JOHN A. BICKS                           JAMES A. WRIGHT III
43RD FLOOR                                                                             599 LEXINGTON AVE                       599 LEXINGTON AVENUE
CHICAGO IL 60601                                                                       NEW YORK NY 10022                       NEW YORK NY 10022
                                            Case 20-10940-LSS                     Doc 47   Filed 04/20/20           Page 8 of 47
                                                                               Alpha Entertainment LLC
                                                                                    Exhibit Pages

Page # : 2 of 2                                                                                                                                04/16/2020 06:28:18 PM
000027P001-1439S-003                      000040P001-1439S-003                              000036P001-1439S-003                   000058P001-1439S-003
K&L GATES, LLP                            KEVIN GILBRIDE                                    MARC TRESTMAN                          MCCARTER & ENGLISH LLP
AARON S. ROTHMAN                          ADDRESS INTENTIONALLY OMITTED                     ADDRESS INTENTIONALLY OMITTED          MATTHEW J RIFINO, ESQ
599 LEXINGTON AVENUE                                                                                                               RENAISSANCE CENTRE
NEW YORK NY 10022                                                                                                                  405 N KING ST.,8TH FLOOR
                                                                                                                                   WILMINGTON DE 19801



000059P001-1439S-003                      000010P001-1439S-003                              000056P001-1439S-003                   000045P001-1439S-003
MCCARTER & ENGLISH LLP                    MICHIGAN DEPT OF TREASURY TAX POL DIV             NC SPORTS LLC                          NEW MEADOWLANDS STADIUM CO LLC
SHEILA E CALELLO,ESQ                      LITIGATION LIAISON                                JONATHAN R HURST                       ONE METLIFE STADIUM DR
100 MULBERRY ST                           430 WEST ALLEGAN ST                               ONE CHAGRIN HIGHLANDS                  EAST RUTHERFORD NJ 07073
FOUR GATEWAY CENTER                       2ND FLOOR AUSTIN BUILDING                         2000 AUBURN DRIVE STE 315
NEWARK NJ 07102                           LANSING MI 48922                                  BEACHWOOD OH 44122



000003P001-1439S-003                      000031P001-1439S-003                              000015P001-1439S-003                   000016P001-1439S-003
OFFICE OF THE US TRUSTEE                  ROBERT STOOPS                                     SECURITIES AND EXCHANGE COMMISSION     SECURITIES AND EXCHANGE COMMISSION
844 KING ST                               ADDRESS INTENTIONALLY OMITTED                     NY REG OFFICE BANKRUPTCY DEPT          SEC OF THE TREASURY OFFICE OF GEN COUNSEL
STE 2207                                                                                    BROOKFIELD PL                          100 F ST NE
WILMINGTON DE 19801                                                                         200 VESEY ST STE 400                   WASHINGTON DC 20549
                                                                                            NEW YORK NY 10281-1022



000017P001-1439S-003                      000012P001-1439S-003                              000046P001-1439S-003                   000054P002-1439S-003
SECURITIES AND EXCHANGE COMMISSION        SOCIAL SECURITY ADMINISTRATION                    SOMETHING INKED                        ST LOUIS CONVENTION AND VISITORS COMM.
PHIL OFC BANKRUPTCY DEPT                  OFFICE OF THE GEN COUNSEL REGION 3                1018 ELM HILL PIKE                     701 CONVENTION PLZ
ONE PENN CENTER                           300 SPRING GARDEN ST                              NASHVILLE TN 37210                     SUITE 300
1617 JFK BLVD STE 520                     PHILADELPHIA PA 19123                                                                    ST LOUIS MO 63101
PHILADELPHIA PA 19103



000028P001-1439S-003                      000049P001-1439S-003                              000033P001-1439S-003                   000005P001-1439S-003
ST LOUIS SPORTS COMMISSION                TAMPA SPORTS AUTHORITY                            TICKETMASTER BLUEDIGITAL               US ATTORNEY FOR DELAWARE
308 N 21ST ST STE 500                     4201 N DALE MABRY HWY                             14643 COLLECTIONS CTR DR               CHARLES OBERLY ELLEN SLIGHTS
ST LOUIS MO 63103                         TAMPA FL 33607                                    CHICAGO IL 60693                       1313 NORTH MARKET ST
                                                                                                                                   WILMINGTON DE 19801




000011P001-1439S-003                      000057P001-1439S-003                              000041P001-1439S-003                   000034P001-1439S-003
US EPA REG 3                              WHITEFORD TAYLOR & PRESTON LLC                    WINSTON MOSS                           XOS
OFFICE OF REG COUNSEL                     SCOTT M HARE, ESQ                                 ADDRESS INTENTIONALLY OMITTED          PO BOX 742251
1650 ARCH ST                              200 FIRST AVE., FLOOR 3                                                                  ATLANTA GA 30374-2251
PHILADELPHIA PA 19103                     PITTSBURGH PA 15222




000042P002-1439S-003
YINZCAM
6024 BROAD STREET
PITTSBURGH PA 15206




           Records Printed :         53
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 9 of 47




                    EXHIBIT 3
                                   Case 20-10940-LSS    Doc 47   Filed 04/20/20   Page 10 of 47
                                                       Alpha Entertainment LLC
                                                             Exhibit Page

Page # : 1 of 1                                                                                   04/16/2020 07:09:53 PM
003125P001-1439A-003A
JPMORGAN CHASE NA
270 PARK AVE
NEW YORK NY 10017




           Records Printed :   1
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 11 of 47




                    EXHIBIT 4
                                                     Case 20-10940-LSS           Doc 47   Filed 04/20/20            Page 12 of 47
                                                                                Alpha Entertainment LLC
                                                                                      Exhibit Page

Page # : 1 of 1                                                                                                                                 04/16/2020 06:41:27 PM
002662P001-1439A-003B                               002664P001-1439A-003B                   002665P001-1439A-003B                   002666P001-1439A-003B
CALIFORNIA DEPT OF TAX AND FEE ADMINISTRATION       FLORIDA DEPT OF REVENUE                 MISSOURI DEPT OF REVENUE                NJ DIVISION OF TAXATION
450 N ST                                            PO BOX 6470                             PO BOX 840                              50 BARRACK ST
SACRAMENTO CA 95814                                 TALLAHASSEE FL 32314-6470               JEFFERSON CITY MO 65105                 TRENTON NJ 08608




002667P001-1439A-003B                               002668P001-1439A-003B                   002663P001-1439A-003B                   002188P001-1439A-003B
OFFICE OF TAX AND REVENUE                           OHIO DEPT OF TAXATION                   STATE OF CONNECTICUT                    TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
1101 4TH ST SW                                      PO BOX 16560                            DEPT OF REVENUE SVC                     PO BOX 13528 CAPITOL STATION
STE 270 WEST                                        COLUMBUS OH 43216                       450 COLUMBUS BLVD                       AUSTIN TX 78711-3528
WASHINGTON DC 20024                                                                         HARTFORD CT 06103




002669P001-1439A-003B
WASHINGTON STATE DEPT OF REVNEUE
2101 4TH AVE
STE 1400
SEATTLE WA 98121




         Records Printed :                      9
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 13 of 47




                    EXHIBIT 5
                                        Case 20-10940-LSS    Doc 47   Filed 04/20/20   Page 14 of 47
                                                            Alpha Entertainment LLC
                                                                  Exhibit Page

Page # : 1 of 1                                                                                        04/16/2020 06:47:02 PM
000001P001-1439A-003C
DE LAGE LANDEN FINANCIAL SVCS INC
1111 OLD EAGLE SCHOOL RD
WAYNE PA 19087




          Records Printed :         1
Case 20-10940-LSS   Doc 47   Filed 04/20/20   Page 15 of 47




                    EXHIBIT 6
                                 Case 20-10940-LSS                  Doc 47   Filed 04/20/20            Page 16 of 47
                                                                  Alpha Entertainment LLC
                                                                       Exhibit Pages

Page # : 1 of 32                                                                                                                   04/16/2020 07:01:02 PM
004319P001-1439A-003D           002697P001-1439A-003D                          000615P001-1439A-003D                   000547P001-1439A-003D
160OVER90                       A1 EVENT AND PARTY RENTAL                      KHALID ABDULLAH                         MICAH ABERNATHY
304 PK AVE SOUTH                251 E FRONT ST                                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
4TH FLOOR                       COVINA CA 91723
NEW YORK NY 10010




002700P001-1439A-003D           002701P001-1439A-003D                          002707P001-1439A-003D                   000973P001-1439A-003D
ACADEMY EXPRESS LLC             ACC AVIATION INC                               ACTION STREAMER LLC                     TONY ADAMS
PO BOX 1410                     109 S 5TH ST                                   1776 MENTOR AVE                         ADDRESS INTENTIONALLY OMITTED
111 PATERSON AVE                BROOKLYN NY 11211                              STE 421
HOBOKEN NJ 07030                                                               CINCINNATI OH 45212




000772P001-1439A-003D           002714P001-1439A-003D                          002716P001-1439A-003D                   000160P001-1439A-003D
OLUWATENIOLAFUNMI ADEWUSI       ADVANCED ENTERTAINMENT TECHNOLOGIES            AFC TRANSPORTATION                      CARLTON AGUDOSI
ADDRESS INTENTIONALLY OMITTED   PO BOX 16695                                   PO BOX 98014                            ADDRESS INTENTIONALLY OMITTED
                                BALTIMORE MD 21221                             PHOENIX AZ 85038




000177P001-1439A-003D           004320P001-1439A-003D                          004321P001-1439A-003D                   000922P001-1439A-003D
CHARLES AHYOU                   AKRIDGE                                        AL DRAGO                                TERRELL ALEX
ADDRESS INTENTIONALLY OMITTED   THE HOMER BUILDING 601 THIRTEENTH ST NW        249 FLORIDA AVE #21                     ADDRESS INTENTIONALLY OMITTED
                                STE 300 NORTH                                  WASHINGTON DC 20001
                                WASHINGTON DC 20005




000367P001-1439A-003D           000923P001-1439A-003D                          000221P001-1439A-003D                   000564P001-1439A-003D
FRANK ALEXANDER                 TERRENCE ALEXANDER                             DEJON ALLEN                             JOSHUA ALLEN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000571P001-1439A-003D           002733P001-1439A-003D                          004311P001-1439A-003D                   002737P001-1439A-003D
JULIAN ALLEN                    ALLISON SHELLEY PHOTOGRAPHY LLC                MONICA ALMEIDA                          ALPE INTERNATIONAL LLC
ADDRESS INTENTIONALLY OMITTED   628 OTIS PL NW                                 ADDRESS INTENTIONALLY OMITTED           7827 BRYKERWOODS DR
                                WASHINGTON DC 20010                                                                    HOUSTON TX 77055




000510P001-1439A-003D           000998P001-1439A-003D                          000908P001-1439A-003D                   004322P001-1439A-003D
JONATHAN ALSTON                 VINCENT AMEY                                   SIUPELI ANAU                            ANC SPORTS ENTERPRISES LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           2 MANHATTANVILLE RD
                                                                                                                       STE 402
                                                                                                                       PURCHASE NY 10577
                                 Case 20-10940-LSS                Doc 47   Filed 04/20/20            Page 17 of 47
                                                                 Alpha Entertainment LLC
                                                                      Exhibit Pages

Page # : 2 of 32                                                                                                                  04/16/2020 07:01:02 PM
000865P001-1439A-003D           002748P001-1439A-003D                        000089P001-1439A-003D                   000500P001-1439A-003D
RYAN ANDERSON                   ANDREW HANCOCK PHOTOGRAPHY LLC               BART ANDRUS                             JESSE ANIEBONAM
ADDRESS INTENTIONALLY OMITTED   8252 STONE RIVER DR                          ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                FRISCO TX 75034




000044P001-1439A-003D           002631P001-1439A-003D                        002631S001-1439A-003D                   004323P002-1439A-003D
ANDREW ANKRAH                   ANSCHUTZ SOUTHERN CALIFORNIA                 ANSCHUTZ SOUTHERN CALIFORNIA            APM MUSIC
ADDRESS INTENTIONALLY OMITTED   SPORTS COMPLEX LLC                           ANSCHUTZ ENTERTAINMENT GROUP INC        ADAM TAYLOR
                                GENERAL MANAGER                              LEGAL DEPT                              6255 W SUNSET BLVD STE 900
                                18400 AVALON BLVD                            800 W OLYMPIC BLVD                      HOLLYWOOD CA 90028-7458
                                LOS ANGELES CA 90015                         STE 305
                                                                             LOS ANGELES CA 90015


000724P001-1439A-003D           002758P001-1439A-003D                        000955P001-1439A-003D                   002762P001-1439A-003D
MICHAEL ARCHER                  ARENT FOX LLP                                THURSTON ARMBRISTER                     ARTEMIS EVENTS INC
ADDRESS INTENTIONALLY OMITTED   PO BOX 644672                                ADDRESS INTENTIONALLY OMITTED           5502 IRONWOOD ST
                                PITTSBURGH PA 15264                                                                  RANCHO PALOS VERDES CA 90275




000153P001-1439A-003D           002764P001-1439A-003D                        000826P001-1439A-003D                   000324P001-1439A-003D
CAMERON ARTIS-PAYNE             ASANA INC                                    RICHARD ASH                             DRAVON ASKEW-HENRY
ADDRESS INTENTIONALLY OMITTED   1550 BRYANT ST #200                          ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                SAN FRANCISCO CA 94103




002769P001-1439A-003D           000272P001-1439A-003D                        002776P001-1439A-003D                   004324P001-1439A-003D
ASSOCIATED PRODUCTION MUSIC     DAVID ATKINS                                 AUSTIN SOSA PHOTOGRAPHY                 AUTODESK INC
6255 W SUNSET BLVD STE 900      ADDRESS INTENTIONALLY OMITTED                501 WING ST                             111 MCINNIS PKWY
HOLLYWOOD CA 90028                                                           GLENDALE CA 91205                       SAN RAFAEL CA 94903




000477P001-1439A-003D           000906P001-1439A-003D                        003127P001-1439A-003D                   000050P001-1439A-003D
JEFF BADET                      SHERMAN BADIE                                JULIAN E BAILES MD                      ANDREW BAILEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                110 WEST ANNA LN                        ADDRESS INTENTIONALLY OMITTED
                                                                             LAKE FOREST IL 60045




000893P001-1439A-003D           000027P001-1439A-003D                        000229P001-1439A-003D                   004301P001-1439A-003D
SERGIO BAILEY                   ALEXANDER BALDUCCI                           CORRION BALLARD                         HOWARD BALZER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                                Case 20-10940-LSS                 Doc 47   Filed 04/20/20               Page 18 of 47
                                                                                 Alpha Entertainment LLC
                                                                                      Exhibit Pages

Page # : 3 of 32                                                                                                                                   04/16/2020 07:01:02 PM
000267P001-1439A-003D                          000472P001-1439A-003D                         000116P001-1439A-003D                      000937P001-1439A-003D
DARYLE BANFIELD                                JOSHUA BANKS                                  BRANDON BARNES                             TAVARIS BARNES
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




000948P001-1439A-003D                          000618P001-1439A-003D                         000418P001-1439A-003D                      000690P001-1439A-003D
TERRENCE BARNES                                KIRK BARRON                                   ISAIAH BATTLE                              MARTIN BAYLESS
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




002790P001-1439A-003D                          000343P001-1439A-003D                         002787P001-1439A-003D                      001018P001-1439A-003D
BEACH 2 BAY AERIAL BILLBOARD ADVERTISING LLC   EMMANUEL BEAL                                 BEATBUDS MEDIA LLC                         WILLIE BEAVERS
10165 WEST TROPICAL PKWY                       ADDRESS INTENTIONALLY OMITTED                 10960 WILSHIRE BLVD FL 5                   ADDRESS INTENTIONALLY OMITTED
LAS VEGAS NV 89149                                                                           LOS ANGELES CA 90024




000313P001-1439A-003D                          000117P001-1439A-003D                         000295P001-1439A-003D                      002784P001-1439A-003D
DONALD BEDDINGFIELD                            BRANDON BELL                                  DERRIUS BELL                               BEST EXECUTIVE SECURITY TEAM
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              6504 BENCHMARK DR
                                                                                                                                        PLANO TX 75023




004372P001-1439A-003D                          004325P001-1439A-003D                         000337P001-1439A-003D                      002796P001-1439A-003D
BEST EXECUTIVE SECURITY TEAM                   BEXEL                                         EMMANUEL BIBBS                             BIG MAN ENTERTAINMENT LLC
                                               7850 RUFFNER AVE                              ADDRESS INTENTIONALLY OMITTED              2560 US HIGHWAY 22 274
                                               STE B                                                                                    SCOTCH PLAINS NJ 07076
                                               VAN NUYS CA 91406




000545P001-1439A-003D                          002799P001-1439A-003D                         000871P001-1439A-003D                      000838P001-1439A-003D
KENNETH BIGELOW                                BLACK BROWN COLLECTIVE                        SAEED BLACKNALL                            ROBERT BLIZZARD
ADDRESS INTENTIONALLY OMITTED                  8726 S SEPULVEDA BLVD STE D2651               ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                               LOS ANGELES CA 90045




000810P001-1439A-003D                          002802P001-1439A-003D                         002803P001-1439A-003D                      000202P001-1439A-003D
RAYMOND BOLDEN                                 BONNEVILLE INTERNATIONAL CORP                 BOOM SHAKALAKA INC                         CHRISTOPHER BOOZER
ADDRESS INTENTIONALLY OMITTED                  BOX 26245                                     530 SEVENTH AVE STE 1206                   ADDRESS INTENTIONALLY OMITTED
                                               SALT LAKE CITY UT 84126                       NEW YORK NY 10018
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 19 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 4 of 32                                                                                                              04/16/2020 07:01:02 PM
000762P001-1439A-003D           000264P001-1439A-003D                       000994P001-1439A-003D                 002805P001-1439A-003D
NOAH BORDEN                     DARONTE BOULDIN                             VENZELL BOULWARE                      BOURNE CREATIONS INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED         23300 MERCANTILE RD
                                                                                                                  BEACHWOOD OH 44122




004137P001-1439A-003D           000612P001-1439A-003D                       000896P001-1439A-003D                 000157P001-1439A-003D
AMANDA K BOWEN                  KEVIN BOWEN                                 SHANE BOWMAN                          CARL BRADFORD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED




000638P001-1439A-003D           000641P001-1439A-003D                       000127P001-1439A-003D                 002812P001-1439A-003D
LATARIUS BRADY                  MARCELIS BRANCH                             BRIAN BRASWELL                        BREAKAWAY SPORTS MARKET
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED         1400 PRESTON RD # 400
                                                                                                                  PLANO TX 75093




002815P001-1439A-003D           004378P001-1439A-003D                       000475P001-1439A-003D                 000855P001-1439A-003D
BRIGHTCOVE INC                  BROADCAST MUSIC INC                         JAYSON BROMLEY                        ROMELLO BROOKER
290 CONGRESS ST 4TH FL          BMI                                         ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
BOSTON MA 02210                 10 MUSIC SQUARE E
                                NASHVILLE TN 37203




002816P001-1439A-003D           000758P001-1439A-003D                       002817P001-1439A-003D                 000073P001-1439A-003D
BROOKLYN UNITED                 NICK BROSSETTE                              BROTMAN WINTER FRIED COMMUNICATIONS   ASANTAY BROWN
121 NEW YORK AVE                ADDRESS INTENTIONALLY OMITTED               1651 OLD MEADOW RD STE 500            ADDRESS INTENTIONALLY OMITTED
BROOKLYN NY 11216                                                           MCLEAN VA 22102




000090P001-1439A-003D           000203P001-1439A-003D                       000210P001-1439A-003D                 000316P001-1439A-003D
BENIQUEZ BROWN                  CHRISTOPHER BROWN                           CODY BROWN                            DONATELLO BROWN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED




000365P001-1439A-003D           000595P001-1439A-003D                       000889P001-1439A-003D                 000380P001-1439A-003D
FRANK BROWN                     KEENEN BROWN                                SEAN BROWN                            GARRETT BRUMFIELD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 20 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 5 of 32                                                                                                            04/16/2020 07:01:02 PM
000549P001-1439A-003D           000773P001-1439A-003D                       002820P001-1439A-003D                000667P001-1439A-003D
JORDAN-ELIJAH BRYANT            OMARIUS BRYANT                              BUCKLEY PETERSEN GLOBAL INC          MALCOLM BUNCHE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               PO BOX 188                           ADDRESS INTENTIONALLY OMITTED
                                                                            RINGWOOD NJ 07456




000584P001-1439A-003D           000581P001-1439A-003D                       000460P001-1439A-003D                000318P001-1439A-003D
KAELIN BURNETT                  JUWANN BUSHELL-BEATTY                       JAMES BUTLER                         DONTEZ BYRD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000185P001-1439A-003D           000068P001-1439A-003D                       000752P001-1439A-003D                000529P001-1439A-003D
CLARENCE CALDWELL               ANTONIO CALLAWAY                            NICHOLAS CALLENDER                   JOHNATHAN CALVIN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000334P001-1439A-003D           004317P001-1439A-003D                       004131P001-1439A-003D                000426P001-1439A-003D
ELIJAH CAMPBELL                 GARRETT CAMPBELL                            THOMAS CAMPBELL                      JACOB CAMPOS
ADDRESS INTENTIONALLY OMITTED                                               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000144P001-1439A-003D           000582P001-1439A-003D                       004139P001-1439A-003D                000932P001-1439A-003D
BRYCE CANADY                    KADARRIUS CANNON                            KEVIN RAY CARDEN                     TANNER CAREW
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




002832P001-1439A-003D           000231P001-1439A-003D                       000689P001-1439A-003D                002837P001-1439A-003D
CARLOS M SAAVEDRA LLC           CORY CARTER                                 MARTEZ CARTER                        CASEY BROOKE PHOTOGRAPHY LLC
1383 WALTER RD                  ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        1760 SUGARBERRY TRL
YORKTOWN NY 10598                                                                                                SARASOTA FL 34240




000892P001-1439A-003D           004329P001-1439A-003D                       000508P001-1439A-003D                002676P001-1439A-003D
SERGIO CASTILLO                 CAT ENTERTAINMENT SVC                       JONATHAN CELESTIN                    CHAMPION DATA HOLDINGS PTY LTD
ADDRESS INTENTIONALLY OMITTED   18700 LAUREL PARK RD                        ADDRESS INTENTIONALLY OMITTED        LEVEL 3 6 RIVERSIDE QUAY
                                RANCHO DOMINGUEZ CA 90220                                                        SOUTHBANK 03006
                                                                                                                 AUSTRALIA
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20            Page 21 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 6 of 32                                                                                                               04/16/2020 07:01:02 PM
000148P001-1439A-003D           000764P001-1439A-003D                       000850P001-1439A-003D                   000907P001-1439A-003D
BRYCE CHEEK                     NORMAN CHOW                                 ROBERT CHRISTOFF                        SIGISMONDO CIOFFI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




002856P001-1439A-003D           002810P001-1439A-003D                       004330P001-1439A-003D                   000495P001-1439A-003D
CITIPARK                        CJA INC                                     CLARK LARA PHOTOGRAPHY                  JEREMY CLARK
13075 MANCHESTER RD STE 200     VISION SPORTS GROUP                         33138 MAGNOLIA CIR A                    ADDRESS INTENTIONALLY OMITTED
ST LOUIS MO 63131               7 RENAISSANCE SQUARE 2ND FL                 MAGNOLIA TX 77354
                                WHITE PLAINS NY 10601




001005P001-1439A-003D           000823P001-1439A-003D                       002768P001-1439A-003D                   000847P001-1439A-003D
WILL CLARKE                     RESHARD CLIETT                              COACH EM UP LLC                         SAMMIE COATES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               12 PLUMERIA LN                          ADDRESS INTENTIONALLY OMITTED
                                                                            ALISO VIEJO CA 92656




000904P001-1439A-003D           002857P001-1439A-003D                       000706P001-1439A-003D                   000817P001-1439A-003D
SIMMIE COBBS                    CODE 4 MEDIA GROUP INC                      MATTHEW COLBURN                         REGINALD COLE
ADDRESS INTENTIONALLY OMITTED   5252 BOLSA AVE                              ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                HUNTINGTON BEACH CA 92649




000905P001-1439A-003D           000158P001-1439A-003D                       000447P001-1439A-003D                   002865P001-1439A-003D
STACY COLEY                     CARL COLLINS                                JALEN COLLINS                           COMFORT ZONE SECURITY LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           AND INVESTIGATIONS LLC
                                                                                                                    PO BOX 261
                                                                                                                    WENTZVILLE MO 63385




002868P001-1439A-003D           000225P001-1439A-003D                       000648P001-1439A-003D                   000833P001-1439A-003D
CONCIERGE LIVE LLC              CONNOR COOK                                 LAWRENCE COOK                           RISHARD COOK
931 MONROE DR NE STE 102579     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
ATLANTA GA 30308




000938P001-1439A-003D           000951P001-1439A-003D                       000490P001-1439A-003D                   002881P001-1439A-003D
TAYLOR CORNELIUS                THEODORE COTTRELL                           JEROME COUPLIN                          COURTYARD BY MARRIOTT LONG BEACH
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           3841 N LAKEWOOD BLVD
                                                                                                                    LONG BEACH CA 90808
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20              Page 22 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 7 of 32                                                                                                                   04/16/2020 07:01:02 PM
002882P001-1439A-003D           002884P001-1439A-003D                       000222P001-1439A-003D                     000059P001-1439A-003D
COURTYARD DALLAS ARLINGTON      COVINGTON AND BURLING LLP                   DEMETRIOUS COX                            ANTHONY COYLE
PO BOX 743303                   ONE CITYCENTER                              ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
ATLANTA GA 30384                850 TENTH ST NW
                                WASHINGTON DC 20001




002887P001-1439A-003D           001021P001-1439A-003D                       000228P001-1439A-003D                     002889P001-1439A-003D
CP COMMUNICATIONS               WINSTON CRAIG                               COREY CRAWFORD                            CREATIVE CIRCLE LLC
9965 18TH ST N                  ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED             PO BOX 74008799
ST.PETERSBURG FL 33716                                                                                                CHICAGO IL 60674




002892P001-1439A-003D           000678P001-1439A-003D                       000200P001-1439A-003D                     000565P001-1439A-003D
CRIMSON HEXAGON INC             MARK CRINER                                 CHRISTOPHER CROCKER                       JOSHUA CROCKETT
DEPT 3363                       ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
PO BOX 123363
DALLAS TX 75312-3363




000867P001-1439A-003D           000611P001-1439A-003D                       000138P001-1439A-003D                     000223P001-1439A-003D
RYAN CUMMINGS                   KEVIN DALY                                  BRUCE DANIELS                             CONNOR DAVIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED




000819P001-1439A-003D           000866P001-1439A-003D                       000807P001-1439A-003D                     000307P001-1439A-003D
REGINALD DAVIS                  RYAN DAVIS                                  RAY DAVISON                               DILLON DAY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED




004331P001-1439A-003D           002629P001-1439A-003D                       002918P001-1439A-003D                     002919P001-1439A-003D
DC FRAY                         DC STADIUM LLC                              DC STADIUM LLC                            DCVOX LLC
951 V ST                        CHRIS DEUBELT GENERAL COUNSEL               100 POTOMAC AVE SW                        5200 KELLER SPRINGS RD UNIT 1224
NE WASHINGTON DC 20018          100 POTOMAC AVE SW                          WASHINGTON DC 20024                       DALLAS TX 75248
                                WASHINGTON DC 20024




000386P001-1439A-003D           000979P001-1439A-003D                       004332P001-1439A-003D                     002923P001-1439A-003D
GERHARD DE BEER                 TRESTON DECOUD                              DOUG DEFELICE                             DELTA AIR LINES INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               1998 ANCLOTE VISTA                        1030 DELTA BLVD
                                                                            TARPON SPRINGS FL 34689                   DEPT 514
                                                                                                                      ATLANTA GA 30354
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 23 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 8 of 32                                                                                                              04/16/2020 07:01:02 PM
000291P001-1439A-003D           002929P001-1439A-003D                       000842P001-1439A-003D                000255P002-1439A-003D
DEREK DENNIS                    DEPTH CHARGE RECORDING INC                  ROBERT DIEHL                         MARSEAN DIGGS
ADDRESS INTENTIONALLY OMITTED   428 HUME AVE 2ND FL                         ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                ALEXANDRIA VA 22301




000336P001-1439A-003D           001022P001-1439A-003D                       000234P001-1439A-003D                000013P001-1439A-003D
ELKANAH DILLON                  WINSTON DIMEL                               CRIS DISHMAN                         AHMAD DIXON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




002936P001-1439A-003D           002937P001-1439A-003D                       000379P001-1439A-003D                004373P001-1439A-003D
DKG SECURITY SPECIALISTS LLC    DLA PIPER LLP US                            GARRET DOOLEY                        DPR
5171 SUMAC RIDGE DR             PO BOX 75190                                ADDRESS INTENTIONALLY OMITTED
YORBA LINDA CA 92886            BALTIMORE MD 21275




002944P001-1439A-003D           000461P001-1439A-003D                       000082P001-1439A-003D                000634P001-1439A-003D
DRAFT NETWORK LLC               JANET DUCH                                  AUSTIN DUKE                          LANCE DUNBAR
1808 FLOWER DR                  ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
SARASOTA FL 34239




000348P001-1439A-003D           000473P001-1439A-003D                       000731P001-1439A-003D                000662P001-1439A-003D
ERIC DUNGEY                     JAYLEN DUNLAP                               MICHAEL DUNN                         MALACHI DUPRE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000619P001-1439A-003D           000796P001-1439A-003D                       000071P001-1439A-003D                000877P001-1439A-003D
KONY EALY                       QUINTERRIUS EATMON                          ARMANTI EDWARDS                      SAQWAN EDWARDS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




002958P001-1439A-003D           000438P001-1439A-003D                       000975P001-1439A-003D                000929P001-1439A-003D
EISNER LLP                      JAIME ELIZONDO                              TRAE ELSTON                          TANNER ENGSTRAND
9601 WILSHIRE BLVD 7TH FL       ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
BEVERLY HILLS CA 90210
                                  Case 20-10940-LSS                 Doc 47   Filed 04/20/20          Page 24 of 47
                                                                   Alpha Entertainment LLC
                                                                        Exhibit Pages

Page # : 9 of 32                                                                                                                 04/16/2020 07:01:02 PM
002968P001-1439A-003D            002970P001-1439A-003D                         004334P001-1439A-003D                 002971P001-1439A-003D
ENTERCOM COMMUNICATIONS CORP     ENTRAVISION COMMUNICATIONS CORP               ENVOY                                 ENVUE AUTOGRAPH COLLECTION
PO BOX 74079                     PO BOX 864761                                 410 TOWNSEND ST 4TH FLOOR             550 AVENUE AT PRT IMPERIAL
CLEVELAND OH 44194               ORLANDO FL 32886-4761                         SAN FRANCISCO CA 94107                WEEHAWKEN NJ 07086




004335P001-1439A-003D            002973P001-1439A-003D                         000315P001-1439A-003D                 002977P001-1439A-003D
EPIDEMIC SOUND INC               EPIDEMIC SOUND US INC                         DONALD ERNSBERGER                     ESPN DEPORTES
79 WALKER ST                     79 WALKER ST 3RD FL                           ADDRESS INTENTIONALLY OMITTED         PO BOX 26846
NEW YORK NY 10013                NEW YORK NY 10013                                                                   NEW YORK NY 10087-6846




002978P001-1439A-003D            000519P001-1439A-003D                         000578P001-1439A-003D                 000694P001-1439A-003D
ESPN PRODUCTIONS INC             JOHN ESTES                                    JUSTIN EVANS                          MARWIN EVANS
BAD BOY MOWERS GASPARILLA BOWL   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
2202 N WESTSHORE BLVD STE 200
TAMPA FL 33607




000420P001-1439A-003D            002986P001-1439A-003D                         000187P001-1439A-003D                 000605P001-1439A-003D
ISAME FACIANE                    FAN INTERACTIVE MARKETING LLC                 CHASE FARRIS                          KENNETH FARROW
ADDRESS INTENTIONALLY OMITTED    46 PENINSULA CTR                              ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
                                 STE E-537
                                 ROLLING HILLS ESTATES CA 90274




002987P001-1439A-003D            000476P001-1439A-003D                         001009P001-1439A-003D                 000108P001-1439A-003D
FASTLY INC                       JAZZ FERGUSON                                 WILLIAM FIELDS                        BRIAN FINEANGANOFO
475 BRANNAN ST UNIT 300          ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
SAN FRANCISCO CA 94107




002633P001-1439A-003D            002633S001-1439A-003D                         000757P001-1439A-003D                 000308P001-1439A-003D
FIRST AND GOAL INC               FIRST AND GOAL INC                            NICHOLAS FITZGERALD                   DIMITRI FLOWERS
CHUCK ARNOLD                     ED GOINES                                     ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
12 SEAHAWKS WAY                  12 SEAHAWKS WAY
RENTON WA 98056                  RENTON WA 98056




000792P001-1439A-003D            003001P002-1439A-003D                         000128P001-1439A-003D                 000454P001-1439A-003D
QUINTON FLOWERS                  FOCUSED CONSULTING LLC                        BRIAN FOLKERTS                        JAMES FOLSTON
ADDRESS INTENTIONALLY OMITTED    DANIEL HICKSON                                ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
                                 4740 CONNECTICUT AVE NW
                                 STE 906
                                 WASHINGTON DC 20008
                                  Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 25 of 47
                                                                 Alpha Entertainment LLC
                                                                      Exhibit Pages

Page # : 10 of 32                                                                                                                04/16/2020 07:01:02 PM
000935P001-1439A-003D            000497P001-1439A-003D                       000597P001-1439A-003D                000493P001-1439A-003D
TAREAN FOLSTON                   JERRY FONTENOT                              KEITH FORD                           JERALD FOSTER
ADDRESS INTENTIONALLY OMITTED    ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




003005P001-1439A-003D            000036P001-1439A-003D                       000642P001-1439A-003D                000607P001-1439A-003D
FOUR POINTS BY SHERATON DALLAS   ANDREW FRANKS                               MARCELL FRAZIER                      KESHUN FREEMAN
2451 E RANDOL MILL RD            ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
ARLINGTON TX 76036




003011P001-1439A-003D            000354P001-1439A-003D                       000028P001-1439A-003D                003014P001-1439A-003D
FRIENDS OF THE RIVERWALK INC     GARRETT FUGATE                              ALEXANDER FUNCHES                    GAINS GROUP LLC
201 N FRANKLIN ST                ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        STEVE GERA
STE 2900                                                                                                          12655 W JEFFERSON BLVD
TAMPA FL 33602                                                                                                    LOS ANGELES CA 90066




000046P001-1439A-003D            000363P001-1439A-003D                       000382P001-1439A-003D                004258P001-1439A-003D
ANDREW GALITZ                    FRANCIS GANSZ                               GEORGE GARBER                        ARTHUR GARCIA
ADDRESS INTENTIONALLY OMITTED    ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000462P001-1439A-003D            000946P001-1439A-003D                       003019P001-1439A-003D                000795P001-1439A-003D
JA'QUAN GARDNER                  TERENCE GARVIN                              GATEWAY PYROTECHNIC PROD             QUENTIN GAUSE
ADDRESS INTENTIONALLY OMITTED    ADDRESS INTENTIONALLY OMITTED               PO BOX 39327                         ADDRESS INTENTIONALLY OMITTED
                                                                             ST LOUIS MO 63139




002684P001-1439A-003D            000084P001-1439A-003D                       000930P001-1439A-003D                000608S001-1439A-003D
GENIUS SPORTS LIMITED            AVERY GENNESY                               TANNER GENTRY                        KEVIN GILBRIDE
10 BLOOMSBURY WAY                ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        c/o Paul Sheehy Pro Star Sports Agency
LONDON WC1A2SL                                                                                                    ADDRESS INTENTIONALLY OMITTED
UNITED KINGDOM




000608P001-1439A-003D            000735P001-1439A-003D                       000400P001-1439A-003D                000366P001-1439A-003D
KEVIN GILBRIDE                   MIKE GILLHAMER                              GREGORY GILMORE                      FRANK GINDA
ADDRESS INTENTIONALLY OMITTED    ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                Doc 47   Filed 04/20/20         Page 26 of 47
                                                                 Alpha Entertainment LLC
                                                                      Exhibit Pages

Page # : 11 of 32                                                                                                             04/16/2020 07:01:02 PM
000384P001-1439A-003D           003029P001-1439A-003D                        004132P001-1439A-003D                000995P001-1439A-003D
GERALD GLANVILLE                GO TO TEAM INC                               JON GOLD                             VICTOR GONCHAROFF
ADDRESS INTENTIONALLY OMITTED   665 JOHNNIE DODDS BLVD STE 201               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                MT PLEASANT SC 29464




000258P001-1439A-003D           000629P001-1439A-003D                        000990P001-1439A-003D                000319P001-1439A-003D
DEANDRE GOOLSBY                 KURT GOUVEIA                                 TYSON GRAHAM                         DORAN GRANT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000279P001-1439A-003D           000910P001-1439A-003D                        000446P001-1439A-003D                003043P001-1439A-003D
DAVON GRAYSON                   SOLOMON GREEN                                JALEN GREENE                         GREENFLY INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        225 ARIZONA AVE
                                                                                                                  STE 300
                                                                                                                  SANTA MONICA CA 90401




003044P001-1439A-003D           000067P001-1439A-003D                        000860P001-1439A-003D                000767P001-1439A-003D
GREENHOUSE SOFTWARE INC         ANTONIO GUERAD                               RYAN GUSTAFSON                       OBUMNEKE GWACHAM
110 FIFTH AVE 3RD FL            ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10011




000918P001-1439A-003D           000086P001-1439A-003D                        000804P001-1439A-003D                000030S001-1439A-003D
STEVEN HAGEN                    AZ-ZAHIR HAKIM                               RANNELL HALL                         ALFONZA HAMILTON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        C/O NC SPORTS, LLC
                                                                                                                  JONATHAN R HURST/NEIL CORNRICH
                                                                                                                  ADDRESS INTENTIONALLY OMITTED




000030P001-1439A-003D           000224P001-1439A-003D                        000147P001-1439A-003D                004160P001-1439A-003D
ALFONZA HAMILTON                CONNOR HAMLETT                               DEQUAN HAMPTON                       JESSE HANDSHER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000718P001-1439A-003D           000209P001-1439A-003D                        000371P001-1439A-003D                000015P001-1439A-003D
MICAH HANNEMANN                 CLAYTON HARBOR                               FREDERICK HARNER                     AJENE HARRIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20             Page 27 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 12 of 32                                                                                                                04/16/2020 07:01:02 PM
000260P001-1439A-003D           000326P001-1439A-003D                       000568P001-1439A-003D                    000803P001-1439A-003D
DEION HARRIS                    DUJUAN HARRIS                               J-SHUN HARRIS                            RANDALL HARRIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000459P001-1439A-003D           000115P001-1439A-003D                       003052P001-1439A-003D                    000566P001-1439A-003D
JAMES HARTLEY                   BRANDON HASKIN                              HAWK GRAPHICS INC                        JOSHUA HAWKINS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               PO BOX 308                               ADDRESS INTENTIONALLY OMITTED
                                                                            MOUNT FREEDOM NJ 07970




000394P001-1439A-003D           000534P001-1439A-003D                       000292P001-1439A-003D                    000491P001-1439A-003D
JAY HAYES                       JONATHAN HAYES                              DERRICK HAYWARD                          JERROD HEARD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000092P001-1439A-003D           000939P001-1439A-003D                       000285P001-1439A-003D                    000852P001-1439A-003D
BENJAMIN HEENEY                 TAYLOR HEINICKE                             DE'ANGELO HENDERSON                      RODERICK HENDERSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000304P001-1439A-003D           000014P001-1439A-003D                       000451P001-1439A-003D                    000887P001-1439A-003D
DEWAYNE HENDRIX                 AJ HENDY                                    JAMES HERRMANN                           SEAN HICKEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000647P001-1439A-003D           001017P001-1439A-003D                       000261P001-1439A-003D                    003063P001-1439A-003D
LAWRENCE HILL                   WILLIE HILL                                 DARIUS HILLARY                           HILLWOOD AIRWAYS LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            13537 HERITAGE PKWY
                                                                                                                     FORT WORTH TX 76177




003065P001-1439A-003D           000535P001-1439A-003D                       000309P001-1439A-003D                    004336P001-1439A-003D
HILTON HOUSTON NORTH            JONATHAN HIMEBAUCH                          D'JUAN HINES                             HODDE VISUALS
12400 GREENSPOINT DR            ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED            SAM HODDE
HOUSTON TX 77060                                                                                                     528 PARKVIEW LN
                                                                                                                     RICHARDSON TX 75080-5116
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20            Page 28 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 13 of 32                                                                                                                04/16/2020 07:01:02 PM
000734P001-1439A-003D           000263P001-1439A-003D                       000753P001-1439A-003D                   000259P001-1439A-003D
MIKAH HOLDER                    DARNELL HOLLAND                             NICHOLAS HOLLEY                         DEION HOLLIMAN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000580P001-1439A-003D           000375P001-1439A-003D                       000339P001-1439A-003D                   000553P001-1439A-003D
JUSTIN HOLMAN                   GABE HOLMES                                 ELIJAH HOOD                             JOSEPH HORN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000815P001-1439A-003D           000853P001-1439A-003D                       004337P001-1439A-003D                   000818P001-1439A-003D
REECE HORN                      RO'DERRICK HOSKINS                          HOSPITAL FOR SPECIAL SURGERY            REGINALD HOWARD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               535 E 70TH ST                           ADDRESS INTENTIONALLY OMITTED
                                                                            NEW YORK NY 10021




003079P001-1439A-003D           004338P001-1439A-003D                       000355P001-1439A-003D                   000546P001-1439A-003D
HSCTV                           HST LESSEE WEST SEATTLE LLC                 GARRETT HUDSON                          MARQUESTON HUFF
36-11 20TH AVENUE               1900 5TH AVE                                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
ASTORIA NY 11105                SEATTLE WA 98101




003085P001-1439A-003D           000213P001-1439A-003D                       000623P001-1439A-003D                   000287P001-1439A-003D
HUGO CREATIVE INC               COLE HUNT                                   KURT HUNZEKER                           DEMONTRE HURST
1424 K ST NW STE 100            ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
WASHINGTON DC 20005




003088P001-1439A-003D           000692P001-1439A-003D                       003090P001-1439A-003D                   000392P001-1439A-003D
HYLAND SOFTWARE INC             MARTIN IFEDI                                IGLASS NETWORKS                         GODWIN IGWEBUIKE
28500 CLEMENS RD                ADDRESS INTENTIONALLY OMITTED               PO BOX 1265                             ADDRESS INTENTIONALLY OMITTED
WESTLAKE OH 44145                                                           CARY NC 27512-1265




004339P001-1439A-003D           003091P001-1439A-003D                       003091S001-1439A-003D                   003092P001-1439A-003D
IHEARTMEDIA                     IHEARTMEDIA AND ENTERTAINMENT               IHEARTMEDIA AND ENTERTAINMENT           IHEARTMEDIA DALLAS
4002 W GANDY BLVD               FILE #56107                                 4002 W GRANDY BLVD                      PO BOX 847572
TAMPA FL 33611                  LOS ANGELES CA 90074-6107                   TAMPA FL 33611                          DALLAS TX 75284
                                 Case 20-10940-LSS                   Doc 47    Filed 04/20/20            Page 29 of 47
                                                                   Alpha Entertainment LLC
                                                                        Exhibit Pages

Page # : 14 of 32                                                                                                                     04/16/2020 07:01:02 PM
003092S001-1439A-003D           003093P001-1439A-003D                            003093S001-1439A-003D                   004340P001-1439A-003D
IHEARTMEDIA DALLAS              IHEARTMEDIA TB                                   IHEARTMEDIA TB                          IMAGE ENGINEERING
4002 W GRANDY BLVD              PO BOX 406372                                    4002 W GANDY BLVD                       CORTNEY KRAWIECKI
TAMPA FL 33611                  ATLANTA GA 30384                                 TAMPA FL 33611                          PO BOX 16695
                                                                                                                         BALTIMORE MD 21221




003096P001-1439A-003D           003098P001-1439A-003D                            003103P001-1439A-003D                   000492P001-1439A-003D
IMAGINE THAT FILMWORKS          IMPARK                                           INFRONT X LLC                           JERALD INGRAM
10319 THORNMONT LN              DBA IMPARK                                       1261 BROADWAY                           ADDRESS INTENTIONALLY OMITTED
HOUSTON TX 77070                8455 COLESVILLE RD STE 750                       STE 200
                                SILVER SPRING MD 20910                           NEW YORK NY 10001




004341P001-1439A-003D           000688P001-1439A-003D                            000794P001-1439A-003D                   000034P001-1439A-003D
INTERACTIVE PROMOTIONS GROUP    MARTEZ IVEY                                      PRINCE CHARLES IWORAH                   ANDREW JACKSON
518 W LANCASTER AVE             ADDRESS INTENTIONALLY OMITTED                    ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
HAVERFORD PA 19041




000101P001-1439A-003D           000464P001-1439A-003D                            000988P001-1439A-003D                   000926P001-1439A-003D
BLAKE JACKSON                   JARRAIL JACKSON                                  TYREE JACKSON                           TAIVON JACOBS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                    ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000481P001-1439A-003D           000186P001-1439A-003D                            000257P001-1439A-003D                   000751P001-1439A-003D
JEFFREY JAGODZINSKI             CHARLES JAMES                                    DARIUS JAMES                            NICHOLAS JAMES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                    ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




003113P001-1439A-003D           004342P001-1439A-003D                            003118P001-1439A-003D                   004343P001-1439A-003D
JANE G PHOTOGRAPHY              JDHQ HOTELS LLC                                  JED TRANSPORTATION                      JEFF FITLOW PHOTOGRAPHY
15763 NE 1ST ST                 DBA EMBASSY SUITES HOTEL ST LOUIS ST CHARLES     5800 FEE FEE RD                         3519 TRAIL BND
BELLEVUE WA 98008               TWO CONVENTION CENTER PLZ                        HAZELWOOD MO 63042                      MISSOURI CITY TX 77459-2699
                                ST. CHARLES MO 63303




000452P001-1439A-003D           000025P001-1439A-003D                            000544P001-1439A-003D                   000012P001-1439A-003D
JAMES JEFFCOAT                  ALEX JENKINS                                     JOSHUA JENKINS                          ADONIS JENNINGS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                    ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 30 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 15 of 32                                                                                                            04/16/2020 07:01:02 PM
000214P001-1439A-003D           000010P001-1439A-003D                       000058P001-1439A-003D                000095P001-1439A-003D
COLIN JETER                     ADEDOYIN JIBOWU                             ANTHONY JOHNSON                      BENJAMIN JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000311P001-1439A-003D           000467P001-1439A-003D                       000494P001-1439A-003D                000512P001-1439A-003D
DONALD JOHNSON                  JAWUAN JOHNSON                              JEREMIAH JOHNSON                     JIMMIE JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000557P001-1439A-003D           000851P001-1439A-003D                       000919P001-1439A-003D                003123P001-1439A-003D
JOSH JOHNSON                    RODERICK JOHNSON                            STEVEN JOHNSON                       JONES LANG LASALLE AMERICAS INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        BMO HARRIS BANK NA
                                                                                                                 95661 TREASURY CTR DR
                                                                                                                 CHICAGO IL 60694-5661




000149P001-1439A-003D           000155P001-1439A-003D                       000294P001-1439A-003D                000434P001-1439A-003D
BRYCE JONES                     CARDALE JONES                               DERRICK JONES                        JARRON JONES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000572P001-1439A-003D           000680P001-1439A-003D                       000696P001-1439A-003D                000700P001-1439A-003D
JUNE JONES                      MARKUS JONES                                MATT JONES                           MATTHEW JONES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000890P001-1439A-003D           000927P001-1439A-003D                       000963P001-1439A-003D                000408P001-1439A-003D
SEANTAVIUS JONES                TAIWAN JONES                                TYIZSWAIN JONES                      HAROLD JONES-QUARTEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




003130P001-1439A-003D           000183P001-1439A-003D                       000409P001-1439A-003D                000527P001-1439A-003D
K AND L GATES LLP               CHARLES KANOFF                              HEATHER KARATZ                       JOHN KEENOY
PO BOX 844255                   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
BOSTON MA 02284-4255
                                   Case 20-10940-LSS               Doc 47   Filed 04/20/20            Page 31 of 47
                                                                  Alpha Entertainment LLC
                                                                       Exhibit Pages

Page # : 16 of 32                                                                                                                04/16/2020 07:01:02 PM
000066P001-1439A-003D             004345P001-1439A-003D                       000609P001-1439A-003D                   000555P001-1439A-003D
ANTHOULA KELLY                    JORDON T KELLY                              KEVIN KELLY                             JOSEPH KEMP
ADDRESS INTENTIONALLY OMITTED     1713 E FERNROCK ST                          ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                  CARSON CA 90746




000129P001-1439A-003D             000298P001-1439A-003D                       000681P001-1439A-003D                   000635P001-1439A-003D
BRIAN KHOURY                      DEVANTE KINCADE                             MARQUETTE KING                          LARRY KIRKSEY
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000625P001-1439A-003D             000524P001-1439A-003D                       000663P001-1439A-003D                   004135P001-1439A-003D
KORREN KIRVEN                     JOHN KLING                                  LUTHER KNOTT                            ALLISON KOEHLER
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000943P001-1439A-003D             000785P001-1439A-003D                       004141P001-1439A-003D                   000352P001-1439A-003D
TEJAN KOROMA                      PETER KUHARCHEK                             KELVIN KUO                              ERNESTO LACAYO
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




003144P001-1439A-003D             000280P001-1439A-003D                       000430P001-1439A-003D                   003147P001-1439A-003D
LAKELAND MARRIOTT FAIRFIELD INN   DAVONTE LAMBERT                             JACOB LAMPMAN                           LANGELLA PHOTOGRAPHY
4307 STERLING COMMERCE DR         ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           349 VISTA DE LA CUMBRE
PLANT CITY FL 33566                                                                                                   SANTA BARBARA CA 93105




000369P001-1439A-003D             000972P001-1439A-003D                       000297P001-1439A-003D                   000777P001-1439A-003D
FRED LAUINA                       TOMASI LAULILE                              DESMOND LAWRENCE                        PATRICK LAWRENCE
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000809P001-1439A-003D             000646P001-1439A-003D                       003151P001-1439A-003D                   000262P001-1439A-003D
RAYMOND LAWRY III                 LAVAEDEAY LEE                               LAWRENCE J LEMAK MD                     DARNELL LESLIE
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               1286 OAK GROVE RD                       ADDRESS INTENTIONALLY OMITTED
                                                                              STE 200
                                                                              BIRMINGHAM AL 35209
                                         Case 20-10940-LSS                Doc 47   Filed 04/20/20            Page 32 of 47
                                                                         Alpha Entertainment LLC
                                                                              Exhibit Pages

Page # : 17 of 32                                                                                                                       04/16/2020 07:01:02 PM
000035P001-1439A-003D                   000585P001-1439A-003D                        000640P001-1439A-003D                   000902P001-1439A-003D
ANDREW LEWIS                            KAHLIL LEWIS                                 LATROY LEWIS                            SHELTON LEWIS
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000956P001-1439A-003D                   003162P001-1439A-003D                        003163P001-1439A-003D                   000965P001-1439A-003D
TIMOTHY LEWIS                           LINKEDIN CORP                                LIVEU INC                               TOA LOBENDAHN
ADDRESS INTENTIONALLY OMITTED           62228 COLLECTIONS CTR DR                     DEPT CH 19730                           ADDRESS INTENTIONALLY OMITTED
                                        CHICAGO IL 60693-0622                        PALATINE IL 60055




002638P001-1439A-003D                   002638S001-1439A-003D                        000176P001-1439A-003D                   000208P001-1439A-003D
LONG BEACH COMMUNITY COLLEGE DISTRICT   LONG BEACH COMMUNITY COLLEGE DISTRICT        CHARLES LONG                            CLAYTON LOPEZ
CONTRACTS MANAGEMENT 64                 CONTRACT MANAGEMENT 64                       ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
ALAN MOEDNGY DEPUTY DIRECTION           RPBERT RAOPOZA DIRECTION
4901 E CARSON ST                        4901 E CARSON ST
LONG BEACH CA 90808                     LONG BEACH CA 90808



000643P001-1439A-003D                   000686P001-1439A-003D                        000768P001-1439A-003D                   000421P001-1439A-003D
MARCUS LUCAS                            MARQUIS LUCAS                                OLIVER LUCK                             IZAAH LUNSFORD
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000845P001-1439A-003D                   004145P001-1439A-003D                        000165P001-1439A-003D                   000079P001-1439A-003D
ROBERT LYLES                            KONSTANTINE LYMPEROPOULOS                    CAUSHAUD LYONS                          AUSTIN MACGINNIS
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000651P001-1439A-003D                   003178P001-1439A-003D                        000811P001-1439A-003D                   000244P001-1439A-003D
LENE MAIAVA                             MAJORITY STRATEGIES LLC                      RYHEEM MALONE                           DAMIEN MAMA
ADDRESS INTENTIONALLY OMITTED           12854 KENAN DR STE 145                       ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                        JACKSONVILLE FL 32258




004136P001-1439A-003D                   000782P001-1439A-003D                        000357P001-1439A-003D                   000911P001-1439A-003D
CARMEN MANDATO                          PETER MANGURIAN                              GEORGE MANGUS                           STANSLY MAPONGA
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                 Doc 47   Filed 04/20/20         Page 33 of 47
                                                                  Alpha Entertainment LLC
                                                                       Exhibit Pages

Page # : 18 of 32                                                                                                             04/16/2020 07:01:02 PM
003180P001-1439A-003D           004346P001-1439A-003D                         000470P001-1439A-003D                000857P001-1439A-003D
MARC SEROTA PHOTOGRAPHY LLC     MARRIOTT DC                                   JORDAN MARTIN                        RONALD MARTIN
159 IROQUOIS ST                 COLLEGE PARK MARRIOTT HOTEL AND               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
TAVERNIER FL 33070              CONFERENCE CENTER
                                3501 UNIVERSITY BLVD E
                                HYATTSVILLE MD 20783



000791P001-1439A-003D           000321P001-1439A-003D                         000370P001-1439A-003D                000953P001-1439A-003D
PRAISE MARTIN-OGUIKE            DOUGLAS MARTINI                               FREDDIE MARTINO                      THOMAS MASON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000509P001-1439A-003D           000727P001-1439A-003D                         000532P001-1439A-003D                000601P001-1439A-003D
JONATHAN MASSAQUOI              MICHAEL MATTHEWS                              JOHNNY MAXEY                         KELVIN MAYE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




001019P001-1439A-003D           000515P001-1439A-003D                         000320P001-1439A-003D                000705P001-1439A-003D
WILLIE MAYS                     JOEY MBU                                      DOUGLAS MCBRIDE                      MATTHEW MCCANTS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000442P001-1439A-003D           000305P001-1439A-003D                         000707P001-1439A-003D                000471P001-1439A-003D
JALAN MCCLENDON                 DEXTER MCCOIL                                 MATTHEW MCCRANE                      JORDAN MCCRAY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000671P001-1439A-003D           000019P001-1439A-003D                         000931P001-1439A-003D                000936P001-1439A-003D
MARCUS MCDADE                   ANDREW MCDONALD                               TANNER MCEVOY                        TARVARUS MCFADDEN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000703P001-1439A-003D           000482P001-1439A-003D                         000714P001-1439A-003D                000820P001-1439A-003D
MATTHEW MCGLOIN                 JEFFREY MCINERNEY                             MEKALE MCKAY                         REGINALD MCKENZIE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                Doc 47   Filed 04/20/20            Page 34 of 47
                                                                 Alpha Entertainment LLC
                                                                      Exhibit Pages

Page # : 19 of 32                                                                                                                04/16/2020 07:01:02 PM
000787P001-1439A-003D           000489P001-1439A-003D                        000289P001-1439A-003D                   000992P001-1439A-003D
PHAROAH MCKEVER                 JEREMIAH MCKINNON                            DENNIS MCKNIGHT                         VANTREL MCMILLAN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000913P001-1439A-003D           003195P001-1439A-003D                        000159P001-1439A-003D                   003201P001-1439A-003D
STEVE MCSHANE                   MELISSA LYTTLE PHOTOGRAPHY LLC               CARLOS MERRITT                          MIAMI AIR INTERNATIONAL INC
ADDRESS INTENTIONALLY OMITTED   MELISSA LYTTLE                               ADDRESS INTENTIONALLY OMITTED           PO BOX 660880
                                6319 8TH ST NW                                                                       MIAMI FL 33266
                                WASHINGTON DC 20011




003202P001-1439A-003D           000194P001-1439A-003D                        000275P001-1439A-003D                   000327P001-1439A-003D
MICHAEL STARGHILL PHOTOGRAPHY   CHRISTINE MICHAEL                            DAVID MICHAEL                           DUNCAN MILES
5415 CLIFT HAVEN DR             ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
HOUSTON TX 77091




000136P001-1439A-003D           000201P001-1439A-003D                        000407P001-1439A-003D                   004261P001-1439A-003D
BROCK MILLER                    CHRISTOPHER MILLER                           HARLAN MILLER                           MARTIN F MILLER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000721P001-1439A-003D           004347P001-1439A-003D                        003205P002-1439A-003D                   000828P001-1439A-003D
MICHAEL MILLER                  MIMECAST                                     MING EVENT SVC LLC                      RICHARD MINTER
ADDRESS INTENTIONALLY OMITTED   191 SPRING ST                                MARK AND MATTHEW KWOK                   ADDRESS INTENTIONALLY OMITTED
                                LEXINGTON MA 02421                           2082 BUSINESS CTR DR STE 292
                                                                             IRVINE CA 92612




004374P001-1439A-003D           000848P001-1439A-003D                        000903P001-1439A-003D                   000017P001-1439A-003D
MOBILE X RAY                    SAMUEL MOBLEY                                SIDNEY MONTGOMERY                       ALONZO MOORE
PAT TRUAX                       ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000184P001-1439A-003D           000793P001-1439A-003D                        000766P001-1439A-003D                   000061P001-1439A-003D
CJ MOORE                        RAHIM MOORE                                  NYLES MORGAN                            ANTHONY MORRIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                Doc 47   Filed 04/20/20            Page 35 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 20 of 32                                                                                                                04/16/2020 07:01:02 PM
000191P001-1439A-003D           000248P001-1439A-003D                        000350P001-1439A-003D                    001020P001-1439A-003D
CHRISTIAN MORRIS                DANIEL MORRISON                              ERIK MOSES                               WINSTON MOSS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000064P001-1439A-003D           000220P001-1439A-003D                        003191P001-1439A-003D                    000864P001-1439A-003D
ANTHONY MOTEN                   DEIONTREZ MOUNT                              MTR WESTERN LLC                          RYAN MUELLER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                720 S FOREST ST                          ADDRESS INTENTIONALLY OMITTED
                                                                             SEATTLE WA 98134




000404P001-1439A-003D           000596P001-1439A-003D                        000120P001-1439A-003D                    000432P001-1439A-003D
HAL MUMME                       KEITH MUMPHERY                               BRANDON MURPHY                           JAMES MURPHY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000004P001-1439A-003D           000824P001-1439A-003D                        000679P001-1439A-003D                    000840P001-1439A-003D
AARON MURRAY                    REUBEN MWEHLA                                MARK MYERS                               ROBERT MYERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000362P001-1439A-003D           004134P001-1439A-003D                        004133P001-1439A-003D                    000868P001-1439A-003D
FLYNN NAGEL                     NAME AND ADDRESS INTENTIONALLY OMITTED       NAME AND ADDRESS INTENTIONALLY OMITTED   RYAN NAVARRO
ADDRESS INTENTIONALLY OMITTED                                                                                         ADDRESS INTENTIONALLY OMITTED




003220P001-1439A-003D           000241P001-1439A-003D                        000286P001-1439A-003D                    004212P001-1439A-003D
NAVIGATE MARKETING INC          DAME NDIAYE                                  DEJUAN NEAL                              COOPER NEILL
125 S CLARK ST                  ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
17TH FLOOR
CHICAGO IL 60603




000393P001-1439A-003D           000560P001-1439A-003D                        000789P001-1439A-003D                    000831P001-1439A-003D
JASON NEILL                     JOSHUA NEISWANDER                            PHILIP NELSON                            ROBERT NELSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
                                   Case 20-10940-LSS                  Doc 47   Filed 04/20/20         Page 36 of 47
                                                                    Alpha Entertainment LLC
                                                                         Exhibit Pages

Page # : 21 of 32                                                                                                                04/16/2020 07:01:02 PM
002632P001-1439A-003D             002632S001-1439A-003D                          004344P001-1439A-003D                004289P001-1439A-003D
NEW MEADOWLANDS STADIUM CO LLC    NEW MEADOWLANDS STADIUM CO LLC                 JENNY BUCHANAN NICHOLSON             JOSEPH NICHOLSON
RON VANDEVEEN PRESIDENT AND CEO   MARK STEFANACCI                                JENNIFER BUCHANAN                    ADDRESS INTENTIONALLY OMITTED
ONE METLIFE STADIUM DR            SENIOR VICE PRESIDENT AND GENERAL COUNSEL      1011 NE 102ND ST
EAST RUTHERFORD NJ 07073          ONE METLIFE STADIUM DR                         SEATTLE WA 98125
                                  EAST RUTHERFORD NJ 07073



003226P001-1439A-003D             000453P001-1439A-003D                          000816P001-1439A-003D                000925P001-1439A-003D
NIELSEN MEDIA RESEARCH            JAMES NISWANDER                                REGGIE NORTHRUP                      STORM NORTON
PO BOX 88961                      ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
CHICAGO IL 60695-8961




000756P001-1439A-003D             000458P001-1439A-003D                          000869P001-1439A-003D                000901P001-1439A-003D
NICHOLAS NOVAK                    JAMES O'HAGAN                                  RYAN O'MALLEY                        SHAWN OAKMAN
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




004348P001-1439A-003D             000991P001-1439A-003D                          000966P001-1439A-003D                000085P001-1439A-003D
OAO                               UDOCHUKWU OCHI                                 TOBENNA OKEKE                        AYODEJI OLATOYE
451 BROADWAY 3RD FLOOR            ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10013




003251P001-1439A-003D             004349P001-1439A-003D                          003255P001-1439A-003D                000465P001-1439A-003D
OPTIC EVENTS INC                  OSV PS                                         OUTDOOR AMERICA IMAGES INC           JARRELL OWENS
12407 NE 73RD ST                  ONESOURCE VIRTUAL                              4545 W HILLSBOROUGH AVE              ADDRESS INTENTIONALLY OMITTED
KIRKLAND WA 98033                 9001 CYPRESS WATERS BLVD                       TAMPA FL 33614
                                  DALLAS TX 75019




003260P001-1439A-003D             000985P001-1439A-003D                          000600P001-1439A-003D                000999P001-1439A-003D
PACIFIC COAST MEDICAL SVC         TYLER PALKA                                    KELVIN PALMER                        WALTER PALMORE
DBA PACIFIC COAST MEDICAL SVC     ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
1440 SOUTH STATE COLLEGE BLVD
ANAHEIM CA 92806




004350P001-1439A-003D             000314P001-1439A-003D                          003263P001-1439A-003D                000435P001-1439A-003D
PALO ALTO NETWORKS                DONALD PARHAM                                  PARTY PERFECT RENTALS LLC            JACQUES PATRICK
3000 TANNERY WAY                  ADDRESS INTENTIONALLY OMITTED                  312 SQUANKUM YELLOWBROOK RD          ADDRESS INTENTIONALLY OMITTED
SANTA CLARA CA 95054                                                             FARMINGDALE NJ 07727
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 37 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 22 of 32                                                                                                             04/16/2020 07:01:02 PM
000390P001-1439A-003D           000377P001-1439A-003D                       000427P001-1439A-003D                000212P001-1439A-003D
GIONNI PAUL                     FREDTAVIOUS PAYNE                           JACOB PAYNE                          COLBY PEARSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000661P001-1439A-003D           000606P001-1439A-003D                       000602P001-1439A-003D                000110P001-1439A-003D
LUIS PEREZ                      KENT PERKINS                                KENNETH PERRY                        BRIAN PETERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




003268P001-1439A-003D           000154P001-1439A-003D                       000268P001-1439A-003D                000288P001-1439A-003D
PEWTER REPORT INC               CAMERON PHILLIPS                            DASHAUN PHILLIPS                     DE'MORNAY PIERSON-EL
PO BOX 1784                     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
LUTZ FL 33548




003271P001-1439A-003D           000345P001-1439A-003D                       000921P001-1439A-003D                003276P001-1439A-003D
PILOT INC                       ERIC PINKINS                                TERRANCE PLUMMER                     PMY ETS USA INC
ONE DESIGN CENTER PLACE         ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        722 CEDAR PT BLVD UNIT 187
BOSTON MA 02210                                                                                                  CEDAR POINT NC 28584




000575P001-1439A-003D           003278P001-1439A-003D                       000240P001-1439A-003D                000496P001-1439A-003D
JUSTIN POINDEXTER               POLLACK MEDIA GROUP                         DALTON PONCHILLIA                    JERMAINE PONDER
ADDRESS INTENTIONALLY OMITTED   11740 SAN VICENTE BLVD                      ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                STE 109-610
                                LOS ANGELES CA 90049




000950P001-1439A-003D           000439P001-1439A-003D                       000513P001-1439A-003D                004354P001-1439A-003D
TERRY POOLE                     JAKE POWELL                                 JOE POWELL                           PREMIER LACROSSE LEAGUE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        RABIL CO
                                                                                                                 222 NORTH PACIFIC COAST HWY
                                                                                                                 STE 1310
                                                                                                                 EL SEGUNDO CA 90245



000949P001-1439A-003D           000387P001-1439A-003D                       000506P001-1439A-003D                000180P001-1439A-003D
TERRONNE PRESCOD                GIMEL PRESIDENT                             JHURELL PRESSLEY                     CHARLES PRICE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                  Doc 47   Filed 04/20/20            Page 38 of 47
                                                                   Alpha Entertainment LLC
                                                                        Exhibit Pages

Page # : 23 of 32                                                                                                                   04/16/2020 07:01:02 PM
000884P001-1439A-003D           000841P001-1439A-003D                          000243P001-1439A-003D                   004355P001-1439A-003D
SEAN PRICE                      ROBERT PRIESTER                                DAMIAN PRINCE                           PRO FOOTBALL FOCUS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           1216 CENTRAL PKWY
                                                                                                                       CINCINNATI OH 45202




000078P001-1439A-003D           003288P001-1439A-003D                          003292P001-1439A-003D                   000317P001-1439A-003D
AUSTIN PROEHL                   PROFESSIONAL SPORTS PARTNERS LLC               PTS MARKETING GROUP                     DONNEL PUMPHREY
ADDRESS INTENTIONALLY OMITTED   3336 RICHMOND AVE                              1600 N KRAEMER BLVD                     ADDRESS INTENTIONALLY OMITTED
                                STE 300                                        ANAHEIM CA 92806
                                HOUSTON TX 77098




000293P001-1439A-003D           003297P001-1439A-003D                          000335P001-1439A-003D                   004356P001-1439A-003D
DERRICK PUNI                    PYROTECNICO FX LLC                             ELIJAH QUALLS                           QUALYS
ADDRESS INTENTIONALLY OMITTED   PO BOX 645830                                  ADDRESS INTENTIONALLY OMITTED           919 E HILLSDALE BLVD 4TH FLOOR
                                PITTSBURGH PA 15264-5830                                                               FOSTER CITY CA 94404




000624P001-1439A-003D           003307P001-1439A-003D                          000849P001-1439A-003D                   002628P001-1439A-003D
KYLE QUEIRO                     RAINE ADVISORS LLC                             SANTOS RAMIREZ                          RANGERS BASEBALL LLC
ADDRESS INTENTIONALLY OMITTED   65 EAST 55TH ST 24TH FL                        ADDRESS INTENTIONALLY OMITTED           1000 BALL PK WAY
                                NEW YORK NY 10022                                                                      STE 400
                                                                                                                       ARLINGTON TX 76011




004316P001-1439A-003D           000396P001-1439A-003D                          000987P001-1439A-003D                   000054P001-1439A-003D
JESS RAPFOGEL                   GRADY RASKIN                                   TYLER RAUSA                             BRUNO REAGAN
                                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




002943P001-1439A-003D           000968P001-1439A-003D                          000167P001-1439A-003D                   000961P001-1439A-003D
DR CLAUDIA REARDON MD           TODARIO REDDING                                CEDRIC REED                             TROVON REED
2402 VAN HISE AVE               ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
MADISON WI 53726




000080P001-1439A-003D           000114P001-1439A-003D                          000594P001-1439A-003D                   000145P001-1439A-003D
AUSTIN REHKOW                   BRANDON REILLY                                 KEENAN REYNOLDS                         DEMETRIUS RHANEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS                 Doc 47   Filed 04/20/20          Page 39 of 47
                                                                  Alpha Entertainment LLC
                                                                       Exhibit Pages

Page # : 24 of 32                                                                                                                04/16/2020 07:01:02 PM
000717P001-1439A-003D           000102P001-1439A-003D                         000239P001-1439A-003D                 003318P001-1439A-003D
MESSIAH RICE                    BOBBY RICHARDSON                              CYRIL RICHARDSON                      RICOH USA INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         PO BOX 827577
                                                                                                                    PHILADELPHIA PA 19182-7577




003320P001-1439A-003D           000725P001-1439A-003D                         000281P001-1439A-003D                 000385P001-1439A-003D
RIDECENTRIC INC                 MICHAEL RILEY                                 DAVID RIVERS                          GERALD RIVERS
1717 MAIN ST                    ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
STE 5630
DALLAS TX 75201




000053P001-1439A-003D           003325P001-1439A-003D                         000774P001-1439A-003D                 000620P001-1439A-003D
BROGAN ROBACK                   ROBERT AGNEW AND ASSOCIATES LLC               OWEN ROBERTS                          KOREY ROBERTSON
ADDRESS INTENTIONALLY OMITTED   PO BOX 2433                                   ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
                                WOODINVILLE WA 98072




000356P001-1439A-003D           000437P001-1439A-003D                         000604P001-1439A-003D                 000746P001-1439A-003D
GELEN ROBINSON                  JAELIN ROBINSON                               KENNETH ROBINSON                      NA'TY RODGERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED




000358P001-1439A-003D           000885P001-1439A-003D                         004292P001-1439A-003D                 000333P001-1439A-003D
EVAN RODRIGUEZ                  TYLER ROEMER                                  DAVID ROGERS                          ELI ROGERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED




003328P001-1439A-003D           000636P001-1439A-003D                         003329P001-1439A-003D                 000806P001-1439A-003D
ROOFTOP2 PRODUCTIONS INC        LARRY ROSE                                    ROSS GREENBURG PRODUCTION             RASHAD ROSS
488 MADISON AVE 16TH FL         ADDRESS INTENTIONALLY OMITTED                 411 THEODORE FREMD AVE STE 215        ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10022                                                             RYE NY 10580




000771P001-1439A-003D           000765P001-1439A-003D                         004138P001-1439A-003D                 000443P001-1439A-003D
OLUBUNMI ROTIMI                 NYDAIR ROUSE                                  SCOTT ROVAK                           JALEN ROWELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20         Page 40 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 25 of 32                                                                                                             04/16/2020 07:01:02 PM
000912P001-1439A-003D           000033P001-1439A-003D                       000940P001-1439A-003D                000808P001-1439A-003D
STEPHANIE RUDNICK               ALONZO RUSSELL                              TAYLOR RUSSOLINO                     RAYMOND RYCHLESKI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




003337P001-1439A-003D           000055P001-1439A-003D                       003339P002-1439A-003D                000693P001-1439A-003D
SACHIN PRODUCTIONS LLC          ANREE SAINT-AMOUR                           SALERNO PRODUCTIONS LLC              MARVIN SANDERS
333 LAFAYETTE AVE #10I          ADDRESS INTENTIONALLY OMITTED               DAVID SALERNO                        ADDRESS INTENTIONALLY OMITTED
BROOKLYN NY 11238                                                           28 CLIFFWOOD RD
                                                                            CHESTER NJ 07930




000980P001-1439A-003D           000539P001-1439A-003D                       000444P001-1439A-003D                000835P001-1439A-003D
TREVON SANDERS                  JONATHON SANTIAGO                           JALEN SAUNDERS                       ROBERT SAUNDERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




001015P001-1439A-003D           000163P001-1439A-003D                       000942P001-1439A-003D                000199P001-1439A-003D
WILLIAM SAXTON                  CASEY SAYLES                                TEGRAY SCALES                        CHRISTOPHER SCELFO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000516P001-1439A-003D           000541P001-1439A-003D                       000218P001-1439A-003D                000428P001-1439A-003D
JOHN SCHELER                    JORDAN SCHLACHTER                           COLTON SCHMIDT                       JACOB SCHUM
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000962P001-1439A-003D           003346P001-1439A-003D                       003348P001-1439A-003D                002641P001-1439A-003D
TY SCHWAB                       SCOTT AUDETTE INC                           SCOTT KANE PHOTOGRAPHY               SEATTLE SCHOOL DISTRICT NO 1
ADDRESS INTENTIONALLY OMITTED   7011 WALT WILLIAMS RD                       604 THOMAS ST                        REAL ESTATE SUPERVISOR
                                LAKELAND FL 33809                           EDWARDSVILLE IL 62025                PO BOX 34165
                                                                                                                 MS 23-365
                                                                                                                 SEATTLE WA 98124-1165



002641S001-1439A-003D           000736P001-1439A-003D                       000712P001-1439A-003D                004357P001-1439A-003D
SEATTLE SCHOOL DISTRICT NO 1    MOHAMMED SEISAY                             MAURQUICE SHAKIR                     SHARE 911
OFFICE OF LEGAL COUNSEL         ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        14 MECHANIC ST
PO BOX 34165                                                                                                     RAMSEY NJ 07446
MS 32-151
SEATTLE WA 98124-1165
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20            Page 41 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 26 of 32                                                                                                                04/16/2020 07:01:02 PM
000412P001-1439A-003D           003359P001-1439A-003D                       003360P001-1439A-003D                   000431P001-1439A-003D
HUNTER SHARP                    SHARPHAT INC                                SHAWN HUBBARD LLC                       JACOREY SHEPHERD
ADDRESS INTENTIONALLY OMITTED   333 SLVAN AVE                               19 BIRCKHEAD ST                         ADDRESS INTENTIONALLY OMITTED
                                STE 324                                     BALTIMORE MD 21230
                                ENGLEWOOD CLIFFS NJ 07632




003363P001-1439A-003D           004358P001-1439A-003D                       000748P001-1439A-003D                   000413P001-1439A-003D
SHERATON MAHWAH HOTEL           SHERATON TAMPA BRANDON                      NICHOLAS SICILIANO                      IAN SILBERMAN
1 INTERNATIONAL BLVD            10221 PRINCESS PALM AVE                     ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
MAHWAH NJ 07495                 TAMPA FL 33610




000113P001-1439A-003D           000278P001-1439A-003D                       000759P001-1439A-003D                   000076P001-1439A-003D
BRANDON SILVERS                 DAVID SIMMONS                               NICOLAS SIRAGUSA                        AUSTIN SMITH
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000296P001-1439A-003D           000299P001-1439A-003D                       000436P001-1439A-003D                   000754P001-1439A-003D
DERRON SMITH                    DEVEON SMITH                                JACQUIES SMITH                          OTIS SMITH
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000846P001-1439A-003D           000917P001-1439A-003D                       001016P001-1439A-003D                   000143P001-1439A-003D
SAIVION SMITH                   STEVEN SMITH                                WILLIAM SMITH                           BRYANT SOLORZANO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




000045P001-1439A-003D           000598P001-1439A-003D                       003382P001-1439A-003D                   003388P001-1439A-003D
ANDREW SOROH                    KELLEN SOULEK                               SOUNDVIEW IT SOLUTIONS LLC              SPERO MEDIA
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               PO BOX 3043                             295 MADISON AVE STE 1705
                                                                            FAIRFIELD CT 06824                      NEW YORK NY 10017




004359P001-1439A-003D           003401P001-1439A-003D                       000072P001-1439A-003D                   000974P001-1439A-003D
SPORTSTALK 790                  SPRINGHILL SUITES                           ARRION SPRINGS                          TRACY SPRINKLE
2000 WEST LOOP SOUTH            3099 RAIDER TRL SOUTH                       ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
STE 300                         BRIDGETON MO 63044
HOUSTON TX 77027
                                 Case 20-10940-LSS                Doc 47   Filed 04/20/20            Page 42 of 47
                                                                 Alpha Entertainment LLC
                                                                      Exhibit Pages

Page # : 27 of 32                                                                                                                       04/16/2020 07:01:02 PM
000747P001-1439A-003D           000883P001-1439A-003D                        002634P002-1439A-003D                         002634S001-1439A-003D
NELSON SPRUCE                   SCOTT SPURRIER                               ST LOUIS CONVENTION AND VISITORS COMMISSION   ST LOUIS CONVENTION AND VISITORS COMMISSION
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                KATHLEEN RATCLIFFE PRESIDENT                  THOMPSON COBURN LLP
                                                                             701 CONVENTION PLZ                            ROBERT WALLACE
                                                                             STE 300                                       ONE US BANK PLZ
                                                                             ST LOUIS MO 63101                             STE 2700
                                                                                                                           ST LOUIS MO 63101


003409P001-1439A-003D           003406P001-1439A-003D                        003412P001-1439A-003D                         000499P001-1439A-003D
ST LOUIS PARKING CO             ST LOUIS POST DISPATCH LLC                   STAGES PLUS LLC                               JERVONTIUS STALLINGS
1617 S 3RD ST                   PO BOX 4690                                  6848 STAPOINT CT                              ADDRESS INTENTIONALLY OMITTED
ST. LOUIS MO 63104              CAROL STREAM IL 60197-4690                   WINTER PARK FL 32792




003393P001-1439A-003D           000048P001-1439A-003D                        003394P001-1439A-003D                         000732P001-1439A-003D
STEINLIGHT MEDIA LLC            ANDREW STELTER                               STERLING TALENT SOLUTIONS                     MICHAEL STEVENS
38 STONY HILL DR                ADDRESS INTENTIONALLY OMITTED                STERLING INFOSYSTEMS INC                      ADDRESS INTENTIONALLY OMITTED
MORGANVILLE NJ 07751                                                         PO BOX 35626
                                                                             NEWARK NJ 07193-5626




000577P001-1439A-003D           000834S001-1439A-003D                        000834P001-1439A-003D                         000226P001-1439A-003D
JUSTIN STOCKTON                 ROBERT STOOPS                                ROBERT STOOPS                                 CONNOR STRACHAN
ADDRESS INTENTIONALLY OMITTED   C/O NC SPORTS LLC                            ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED
                                JONATHAN R HURST/NEIL CORNRICH
                                ADDRESS INTENTIONALLY OMITTED




000174P001-1439A-003D           000060P001-1439A-003D                        001000P001-1439A-003D                         000448P001-1439A-003D
CHANNING STRIBLING              ANTHONY STUBBS                               WESLEY SUAN                                   JAMAR SUMMERS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED




003423P001-1439A-003D           002640P001-1439A-003D                        000440P001-1439A-003D                         001001P001-1439A-003D
SUNBELT RENTALS INC             SUPERDOME NORTH JERSEY LLC                   JAKE SUTHERLAND                               WESLEY SUTTON
PO BOX 409211                   134 HOPPER AVE                               ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED
ATLANTA GA 30384-9211           WALDWICK NJ 07463




001013P001-1439A-003D           000745P001-1439A-003D                        000106P001-1439A-003D                         004360P001-1439A-003D
WILLIAM SUTTON                  NAPOLEON SYKES                               BRADLEY SYLVE                                 DAN SZPAKOWSKI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                 15 BERLANT AVE
                                                                                                                           LINDEN NJ 07036
                                           Case 20-10940-LSS                   Doc 47   Filed 04/20/20                Page 43 of 47
                                                                          Alpha Entertainment LLC
                                                                               Exhibit Pages

Page # : 28 of 32                                                                                                                                  04/16/2020 07:01:02 PM
000542P001-1439A-003D                     000542S001-1439A-003D                           003428P001-1439A-003D                       003431P001-1439A-003D
JORDAN TA'AMU                             JORDAN TA'AMU                                   TAGBOARD INC                                TAMPA AIRPORT MARRIOTT
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   8383 158TH AVE NE STE 110                   CCMH TAMPA AP LLC
                                                                                          REDMOND WA 98052                            4200 GEORGE J BEAN PKWY
                                                                                                                                      TAMPA FL 33607




004361P001-1439A-003D                     002635P001-1439A-003D                           002635S001-1439A-003D                       003437P001-1439A-003D
TAMPA BAY BUSINESS JOURNAL                TAMPA SPORTS AUTHORITY                          TAMPA SPORTS AUTHORITY                      TAPIA PHOTO LLC
4890 W KENNEDY BLVD #850                  PRESIDENT CEO                                   GRAYROBINSON PA                             PO BOX 17056
TAMPA FL 33609                            4201 N DALE MABRY HWY                           TAMPA SPORTS AUTHORITY GENERAL COUNSEL      RENO NV 89511
                                          TAMPA FL 33607                                  401 E JACKSON ST
                                                                                          STE 2700
                                                                                          TAMPA FL 33602


000075P001-1439A-003D                     000776P001-1439A-003D                           000854P001-1439A-003D                       000391P001-1439A-003D
AUBREY TARPLEY                            PASONI TASINI                                   ROMAN TATUM                                 GIORGIO TAVECCHIO
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




003438P001-1439A-003D                     000217P001-1439A-003D                           000302P001-1439A-003D                       004362P001-1439A-003D
TAYLOR ENTERTAINMENT INC                  COLTON TAYLOR                                   DEVIN TAYLOR                                TELESTREAM INC
7141 WALKER ST                            ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED               848 GOLD FLAT RD
LA PALMA CA 90623                                                                                                                     NEVADA CITY CA 95959




000750P001-1439A-003D                     000983P001-1439A-003D                           000805P001-1439A-003D                       003449P001-1439A-003D
NICHOLAS TEMPLE                           TRISTAN TEUHEMA                                 RANTHONY TEXADA                             THE ASSOCIATED PRESS
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED               PO BOX 414212
                                                                                                                                      BOSTON MA 02241-4212




002636P001-1439A-003D                     002636S001-1439A-003D                           004363P001-1439A-003D                       003468P001-1439A-003D
THE MARYLAND NATIONAL CAPITAL PARK        THE MARYLAND NATIONAL CAPITAL PARK              THE ROCKET SCIENCE GROUP LLC                THE WHITEHALL HOTEL
AND PLANNING COMMISSION                   AND PLANNING COMMISSION                         675 PONCE DE LEON AVE NE STE 5000           1700 SMITH ST
ASUNTHA CHIANG SMITH EXECUTIVE DIRECTOR   ADRIAN R GARDNER GENERAL COUNSEL                ATLANTA GA 30308                            HOUSTON TX 77002
6611 KENILWORTH AVE                       6611 KENILWORTH AVE
STE 402                                   STE 402
RIVERDALE MD 20737                        RIVERDALE MD 200737


000829P001-1439A-003D                     004364P001-1439A-003D                           000708P001-1439A-003D                       000894P001-1439A-003D
ROBENSON THEREZIE                         THESWITCH                                       MATTHEW THOMAS                              SHAMARKO THOMAS
ADDRESS INTENTIONALLY OMITTED             60 HUDSON ST                                    ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
                                          STE 201
                                          NEW YORK NY 10013
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20           Page 44 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 29 of 32                                                                                                              04/16/2020 07:01:02 PM
000283P001-1439A-003D           000215P001-1439A-003D                       000543P001-1439A-003D                  000977P001-1439A-003D
DEANDRE THOMPKINS               COLIN THOMPSON                              JORDAN THOMPSON                        TRENTON THOMPSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




000989P001-1439A-003D           000556P001-1439A-003D                       000290P001-1439A-003D                  000449P001-1439A-003D
TYRELL THOMPSON                 JOSH THORNTON                               DEREK THRONEBURG                       JAMEER THURMAN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




002675P001-1439A-003D           002675S001-1439A-003D                       002675S002-1439A-003D                  000005P001-1439A-003D
TICKETMASTER LLC                TICKETMASTER LLC                            TICKETMASTER LLC                       AARON TILLER
CLAY LUTER EVP SPORTS STADIUM   VP AND GM NFL STADIUM                       14643 COLLECTIONS CTR DR               ADDRESS INTENTIONALLY OMITTED
OUTDOOR AND COLLEGE SPORTS      OUTDOOR AND COLLEGE SPORTS                  CHICAGO IL 60693
250 NORTH ORANGE AVE            1375 N SCOTTSDALE RD STE 200
STE 1300                        SCOTTSDALE AZ 85257-3429
ORLANDO FL 32801


000047P001-1439A-003D           000650P001-1439A-003D                       004272P001-1439A-003D                  000423P001-1439A-003D
ANDREW TILLER                   LENARD TILLERY                              JESSICA TOBIAS                         JACK TOCHO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




000445P001-1439A-003D           000621P001-1439A-003D                       000395P001-1439A-003D                  002639P001-1439A-003D
JALEN TOLLIVER                  KOREY TOOMER                                JONATHON TOTH                          TOWN OF RAMAPO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          PARKS AND RECREATION DEPT
                                                                                                                   3 PALISADES CREDIT UNION PK DR
                                                                                                                   POMONA NY 10970




003478P001-1439A-003D           000669P001-1439A-003D                       000891P001-1439A-003D                  000897P001-1439A-003D
TRANSPORTATION CHARTER SVC      MARC TRESTMAN                               SEBASTIAN TRETOLA                      SHANE TRIPUCKA
1931 NORTH BATAVIA ST           ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
ORANGE CA 92865




000755P001-1439A-003D           000683P001-1439A-003D                       000639P001-1439A-003D                  000928P001-1439A-003D
NICHOLAS TRUESDELL              MARQUEZ TUCKER                              LATONYA TULEY-TILLMAN                  TANIELA TUPOU
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
                                   Case 20-10940-LSS                 Doc 47   Filed 04/20/20            Page 45 of 47
                                                                    Alpha Entertainment LLC
                                                                         Exhibit Pages

Page # : 30 of 32                                                                                                                    04/16/2020 07:01:02 PM
000872P001-1439A-003D             004365P001-1439A-003D                         004366P001-1439A-003D                   003497P001-1439A-003D
SALESI UHATAFE                    ULTIMATE OUTDOOR ENTERTAINMENT                UNDER THE HOOD                          UNITED AIRLINES INC
ADDRESS INTENTIONALLY OMITTED     9600 GREAT HILLS TRL                          21 WATERWAY AVE STE 425                 CHARTER DEPT
                                  STE 150W                                      THE WOODLANDS TX 77380                  233 S WACKER DR
                                  AUSTIN TX 78759                                                                       CHICAGO IL 60606




002630P004-1439A-003D             002630S001-1439A-003D                         002630S002-1439A-003D                   002637P002-1439A-003D
UNIVERSITY OF HOUSTON ATHLETICS   UNIVERSITY OF HOUSTON ATHLETICS               UNIVERSITY OF HOUSTON ATHLETICS         UNIVERSITY OF HOUSTON ATHLETICS
DAVID TAGLIARINO                  CHRIS PEZMAN                                  MONTY PORTER                            3874 HOLMAN ST
3204 CULLEN BLVD                  3204 CULLEN BLVD                              3204 CULLEN BLVD                        STE C
STE 2002                          STE 2002                                      STE 2002                                HOUSTON TX 77004
HOUSTON TX 77204                  HOUSTON TX 77204                              HOUSTON TX 77204



000784P001-1439A-003D             000778P001-1439A-003D                         000587P001-1439A-003D                   000340P001-1439A-003D
PETER VAAS                        PATRICK VAHE                                  KALANI VAKAMEILALO                      ELIZABETH VANDERKAMP
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




004367P001-1439A-003D             000256P001-1439A-003D                         003519P002-1439A-003D                   000858P001-1439A-003D
VELOCLOUD NETWORKS                DARIUS VICTOR                                 VIDIOTS POST LLC                        RONNIE VINKLAREK
3401 HILLVIEW AVE                 ADDRESS INTENTIONALLY OMITTED                 DONNA BRUCALE                           ADDRESS INTENTIONALLY OMITTED
PALO ALTO CA 94304                                                              200 VARICK ST STE 501
                                                                                NEW YORK NY 10014




004368P001-1439A-003D             004333P001-1439A-003D                         000579P001-1439A-003D                   004369P001-1439A-003D
VIRIDITY ENTERTAINMENT SVC        DILIP VISHAWANAT                              JUSTIN VOGEL                            W SEATTLE
1 BLUE HILL PLZ #1509             ST LOUIS BUSINESS JOURNAL                     ADDRESS INTENTIONALLY OMITTED           1112 4TH AVE
PEARL RIVER NY 10965              OLD POST OFFICE                                                                       SEATTLE WA 98101
                                  815 OLIVE ST STE 100
                                  ST. LOUIS MO 63101



000660P001-1439A-003D             000310P001-1439A-003D                         000269P001-1439A-003D                   003525P002-1439A-003D
LUCAS WACHA                       D'MONTRE WADE                                 DAVID WALDEN                            WALK SWIFTLY PRODUCTIONS
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           BONNIE BERNSTEIN
                                                                                                                        61 W 62ND ST STE 9G
                                                                                                                        NEW YORK NY 10023




000166P001-1439A-003D             000825P001-1439A-003D                         000134P001-1439A-003D                   000329P001-1439A-003D
CAVON WALKER                      RICHARD WALKER                                BRIAN WALLACE                           DWAYNE WALLACE
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                 Case 20-10940-LSS               Doc 47   Filed 04/20/20           Page 46 of 47
                                                                Alpha Entertainment LLC
                                                                     Exhibit Pages

Page # : 31 of 32                                                                                                               04/16/2020 07:01:02 PM
000081P001-1439A-003D           000173P001-1439A-003D                       003528P001-1439A-003D                  000632P001-1439A-003D
AUSTIN WALTER                   CHANNING WARD                               WASHINGTON BUSINESS JOURNAL            LADIMIAN WASHINGTON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               16770 COLLECTIONS CTR DR               ADDRESS INTENTIONALLY OMITTED
                                                                            CHICAGO IL 60693




003531P001-1439A-003D           000411P001-1439A-003D                       000976P001-1439A-003D                  000967P001-1439A-003D
WATERLINE LLC                   HERBERT WATERS                              TRE WATSON                             TOBY WEATHERSBY
ERIC BROWN                      ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
232 ELIZABETH ST UNIT 1E
NEW YORK NY 10012




000121P001-1439A-003D           000146P001-1439A-003D                       003537P001-1439A-003D                  004370P001-1439A-003D
BRANT WEISS                     DEONDRE WESLEY                              WEST RIDGE ASSOCIATES LLC              WFAN RADIO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               15468 ALBRIGHT ST                      345 HUDSON ST
                                                                            PACIFIC PALISADES CA 90272             10TH FLOOR
                                                                                                                   NEW YORK NY 10014




000322P001-1439A-003D           000682P001-1439A-003D                       000863P001-1439A-003D                  000941P001-1439A-003D
DOUGLASS WHALEY                 MARQUEZ WHITE                               RYAN WHITE                             TEDERAL WHITE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




000657P001-1439A-003D           000156P001-1439A-003D                       000760P001-1439A-003D                  000139P001-1439A-003D
LEVONTE WHITFIELD               CARL WHITLEY                                NIKITA WHITLOCK                        BRUCE WICK
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




000554P001-1439A-003D           004318P001-1439A-003D                       000119P001-1439A-003D                  000631P001-1439A-003D
JOSEPH WICKER                   WILDMOKA                                    BRANDON WILDS                          LADARIUS WILEY
ADDRESS INTENTIONALLY OMITTED   535 ROUTE DES LUCIOLES                      ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
                                AQUEDUCS BAT 1
                                SOPHIA ANTIPOLIS 06560
                                FRANCE



003547P001-1439A-003D           000018P001-1439A-003D                       004144P001-1439A-003D                  000245P001-1439A-003D
WILLIAM MORRIS ENDEAVOR         ANDRE WILLIAMS                              CHRIS WILLIAMS                         DAN WILLIAMS
9601 WILSHIRE BLVD              ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
3RD FLOOR
BEVERLY HILLS CA 90210
                                      Case 20-10940-LSS            Doc 47   Filed 04/20/20         Page 47 of 47
                                                                  Alpha Entertainment LLC
                                                                       Exhibit Pages

Page # : 32 of 32                                                                                                               04/16/2020 07:01:02 PM
000303P001-1439A-003D             000419P001-1439A-003D                       000498P001-1439A-003D                000586P001-1439A-003D
DEVONTE WILLIAMS                  ISAIAH WILLIAMS                             JERRY WILLIAMS                       KASEN WILLIAMS
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000684P001-1439A-003D             000687P001-1439A-003D                       000920P001-1439A-003D                000982P001-1439A-003D
MARQUEZ WILLIAMS                  MARQUISE WILLIAMS                           STEVEN WILLIAMS                      TREY WILLIAMS
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000723P001-1439A-003D             000914P001-1439A-003D                       000959P001-1439A-003D                000195P001-1439A-003D
MICHAEL WILSON                    STEVEN WILSON                               TIMOTHY WILSON                       CHRISTOPHER WOODS
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




000182P001-1439A-003D             000374P001-1439A-003D                       000788P001-1439A-003D                003557P001-1439A-003D
CHARLES WRIGHT                    GABE WRIGHT                                 PHILIP WRIGHT                        WXOS FM
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        HUBBARD BROADCASTING INC
                                                                                                                   PO BOX 959270
                                                                                                                   ST.LOUIS MO 63195




003558P001-1439A-003D             000284P001-1439A-003D                       000525P001-1439A-003D                000812P001-1439A-003D
XCITE INTERACTIVE INC             DEANGELO YANCEY                             JOHN YARBROUGH                       RYKEEM YATES
3620 WEST 10TH ST STE B-330       ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED
GREELEY CO 80634




004129P002-1439A-003D             000083P001-1439A-003D                       000685P001-1439A-003D                003564P002-1439A-003D
YINZCAM                           AVERY YOUNG                                 MARQUIS YOUNG                        Z 21 CREATIVE LLC
6024 BROAD ST                     ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED        DARREN MORGAN
PITTSBURGH PA 15206                                                                                                7385 BALCARRICK CT
                                                                                                                   WINDSOR CO 80550




004371P001-1439A-003D             000450P001-1439A-003D
ZENDESK                           JAMES ZORN
1019 MARKET ST                    ADDRESS INTENTIONALLY OMITTED
SAN FRANCISCO CA 94103




           Records Printed :    894
